Exhibit 10.14

FORM OF

LEASE AGREEMENT

BASIC LEASE PROVISIONS

 

ITEM 1:    This Lease Agreement (“Lease”) is made and entered into as of the
26th day of October, 2007, between Lessor and Lessee hereinbelow named. ITEM 2:
   “Lessor” Name: 411 NSHP Partners, LP, a Texas Limited Partnership    Address
for payment & notices: 521 W. Wilshire. Oklahoma City, Oklahoma. Suite 100,
73116    “Lessee” Name: Baseline Oil and Gas Corporation, a Nevada Corporation
   Doing Business as (DBA): N/A    Address prior to Lease Commencement: 1811 N.
Freeway, Suite 200, Houston, TX 77060    Address after Lease Commencement: 411
N. Sam Houston Parkway, Suite 300 Houston, Texas 77060    Lessee Address for
billings: 411 N. Sam Houston Parkway, Suite 300, Houston, Texas 77060    Lessee
Address for notices: 411 N. Sam Houston Parkway, Suite 300, Houston, Texas 77060

ITEM 3:    Building Name:    411 N. Sam Houston Parkway East   
Building Address:    411 N. Sam Houston Parkway East       Houst on, TX 77060   
Relevant County:    Harris

ITEM 4:    Leased Premises:                Floor  3    Suite No.  300   
Premises Net Rentable Area: 7526 sq. ft. (common area factor is 15.44%)   
Parking Spaces:    (a)    Covered Reserved:    8       (b)    Unreserved:    18

ITEM 5:    (a)    Total Net Rentable Area of Building: 115,222 sq.ft.    (b)   
Lessee’s Building Expense Percentage: 6.53 % ITEM 6:    (a)    Base Monthly
Rental: $ Refer to Addendum attached hereto and made a part hereof    (b)   
Parking Space Rent (per space per month): Reserved: $35.00 ea. + tax;
Unreserved: $0.00    (c)    First month’s rent (for November 1, 2007) Due on
Lease Commencement; $ Refer to Addendum attached hereto and made a part hereof



--------------------------------------------------------------------------------

   (d)    Next Monthly Rent Due: Refer to Addendum attached hereto and made a
part hereof    (e)    Building Operating Expense Stop:       The actual Building
Operating Expenses for the calendar year 2007 adjusted to reflect 95% occupancy.
   (f)    Relevant Market for CPI calculations: N/A ITEM 7:    (a)   
Commencement Date; Refer to Addendum attached hereto and made a part hereof   
(b)    Term 60 months (plus any partial month of commencement)    (c)   
Projected Expiration Date: Refer to Addendum attached hereto and made a part
hereof ITEM 8:    Security Deposit: $11,789.00; payable upon execution of this
Lease. ITEM 9:    Broker(s): N/A ITEM 10:    Leasehold Improvements Plan
Approval Date: N/A ITEM 11:    Guarantors: None ITEM 12:    Permitted Office
Use: General office purposes such as those associated with the day-to-day
business operations of an oil and gas company ITEM 13:    Normal Building
Operating Hours:    M-F:    7:00 a.m. to 6:00 p.m.;            Saturday:    8:00
a.m. to 1:00 p.m. ITEM 14:    Allotted Number:        Keys:  8;        Building
Access Cards:  8 ITEM 15:    Renewal Option - Exhibit “E”

This Lease Agreement consists of 52 Articles on 38 pages, plus Exhibits Addendum
and Exhibits “A”, “B”, “D” and “E”

 

2



--------------------------------------------------------------------------------

ARTICLE 1.

Leased Premises

1.1 Demise: Description of Leased Premises. In consideration of the covenant of
Lessee to pay rent as herein provided, and in consideration of the observance
and performance by Lessee of other terms, provisions and covenants hereof,
Lessor hereby leases, demises and lets to Lessee, and Lessee does hereby lease
and take from Lessor that certain space described in Item 4 of the Basic Lease
Provisions, located in the building described in Item 3 of the Basic Lease
Provisions (hereinafter called the “Building”). The Building is located on that
certain tract or parcel of land located in the Relevant County referenced in
Item 3 of the Basic Lease Provisions, as is more particularly described on
Exhibit “A” attached hereto and incorporated herein by this reference (the
“Land”). The space hereby leased in the Building is hereinafter called the
“Leased Premises”, is identified on the floor plan marked Exhibit “B” attached
hereto and made a part hereof for all purposes, and is leased and taken subject
to all liens, covenants, easements, agreements and restrictions of record.

The foregoing document attached hereto and entitled “BASIC LEASE PROVISIONS” is
incorporated herein in its entirety and by reference made a part hereof. Lessor
is authorized to do business in the State of Texas.

ARTICLE 2.

Term

2.1 Term. This Lease shall be for a term as set forth in Item 7(b) of the Basic
Lease Provisions. This Lease shall commence on the earlier to occur of (i) the
commencement date set forth in Item 7 of the Basic Lease Provisions (as
extended, if extended), or (ii) the date Lessee takes occupancy of any part of
the Leased Premises (such earlier date, as and if extended pursuant to Article
2.2 hereof, being herein called the “commencement date”). The Lease Term shall
include a period equal to the Lease Term as stated in Item 7 of the Basic Lease
Provisions plus any partial month between the commencement date and the first of
the following calendar month. This Lease shall expire at midnight on the last
day of the Lease Term as so defined, unless earlier terminated as herein
provided.

2.2 Projected Commencement Date: Extension. Lessor expects to have the Leased
Premises substantially completed and ready for occupancy by the commencement
date specified in Item 7 of the Basic Lease Provisions. In the event, however,
the Leased Premises are not substantially completed and ready for occupancy by
said specified date, for any reason or cause, Lessor shall not be liable or
responsible for any claims, damages or liabilities in connection therewith or by
reason thereof, nor shall this Lease become void or voidable, but rather the
date of commencement of this Lease shall be extended to the date that the Leased
Premises have been substantially completed and are ready for occupancy by
Lessee. In such event, rental under this Lease shall not commence until such
revised commencement date, and the expiration date hereof shall be extended so
as to give effect to the full stated term.

2.3 Confirmation of Commencement Date. When the Leased Premises are
substantially completed and ready for occupancy and are occupied by Lessee, the
parties shall at the request of either, execute a declaration specifying the
commencement date and term hereof.

 

3



--------------------------------------------------------------------------------

2.4 No Delay Because Lessee Refuses to Occupy. There shall be no delay in the
occurrence of the commencement date of this Lease and/or the commencement of
payment of rental under this Lease by reason of Lessee’s failure to occupy the
Leased Premises on or before the commencement date or where Lessee causes a
delay in completion of any of Lessor’s work by failure to promptly approve
plans, make material or color selections, or make other necessary decisions for
the preparation of the Leased Premises for occupancy.

ARTICLE 3.

Base Rental

3.1 Amount; Payment Terms. Lessee agrees to pay Lessor without any offset or
deduction whatsoever, in lawful (legal tender for public or private debts) money
of the United States of America at Lessor’s address as set forth in Item 2 of
the Basic Lease Provisions or elsewhere as designated from time to time by
Lessor’s notice in writing to Lessee, the monthly sum set forth in Item 6(a) of
the Basic Lease Provisions (hereinafter called “Base Rental”) of the first day
of each calendar month, monthly in advance without demand, for each and every
calendar month of the term of this Lease.

3.2 First Month’s Rent. Lessee shall pay to Lessor, upon the commencement date
of this Lease, the sum set forth in Item 6(c) of the Basic Lease Provisions,
representing payment of Base Rental for the first calendar month of the Lease
term. If the term of this Lease commences on a day other than the first day of a
calendar month, Lessee shall pay rental as provided herein for such commencement
month on a pro rata basis, and the first month’s rent paid by Lessee upon
execution hereof shall apply and be credited to the next full month’s rent due
hereunder.

3.3 Next Monthly Rent. The next monthly rental due under the terms of this Lease
is payable on the date set forth in item 6(d) of the Basic Lease Provisions.

3.4 Last Month’s Rent. If the term of this Lease expires on a day other than the
first day of calendar month, Lessee shall pay rental as provided herein for such
expiration month of a pro rata basis.

3.5 Independent Covenant; Late Charge. This covenant by Lessee to pay rent shall
be independent of any other covenant set forth in this Lease. Lessee shall be
required to pay Lessor (as a late charge to compensate Lessor for the added
administrative expense caused by such late payment) a sum equal to five percent
(5%) of any monthly rental (or other amounts) required to be paid under the
terms hereof should Lessee fail to pay such rental (or other amounts) within ten
(10) days of the date thereof provided in this Lease.

3.6 Lessee Pays Applicable Taxes. To the extent any laws, ordinances, rules or
regulations are enacted that require Lessor to collect any excise, sales,
privilege or gross receipts tax levied on rents or charges paid hereunder by
Lessee, then, in such event, Lessee shall also pay to Lessor as additional
rental under this Lease any such excise, sales, privilege or gross receipts tax
levied on rents or charges paid hereunder.

 

4



--------------------------------------------------------------------------------

ARTICLE 4.

Security Deposit

4.1 Amount: Deposit. Lessee shall pay to Lessor, upon the commencement date of
this Lease the sum set forth in Item 8 of the Basic Lease Provisions as a
security deposit (hereinafter called the “Security Deposit”). Such sum shall be
held by Lessor as security for the faithful performance of Lessee’s obligations
hereunder. The Security Deposit shall not be assigned, transferred or encumbered
by Lessee and any attempt to do so shall be void and shall not be binding upon
Lessor.

4.2 Application to Obligations of Lessee. If Lessee defaults with respect to any
provision of this Lease or if Lessor makes any payment on behalf of Lessee which
Lessee is required to make under the terms of this Lease, Lessor may (but shall
not be required to) use, apply or retain all or any part of the Security Deposit
for the payment of any amount which Lessor may spend or become obligated to
spend by reason of Lessee’s default, or to compensate Lessor for any loss or
damage which Lessor has suffered or may suffer by reason of Lessee’s default. If
any portion of the Security Deposit is so used, applied or retained, Lessee
shall, within ten (10) days of Lessor’s demand therefore, deposit cash with
Lessor in an amount sufficient to restore the Security Deposit to its original
amount. Lessee’s failure to so restore the Security Deposit shall entitle Lessor
to exercise all remedies hereunder which Lessor would have for Lessee’s failure
to pay rent which extended beyond the applicable notice period.

4.3 Forfeiture for Early Termination. If this Lease is terminated prior to the
expiration of the stated term as a result of a default by Lessee hereunder,
Lessor may retain all of the Security Deposit as its minimum damages for such
early termination, without prejudice to any other right, remedy or damage claim
of Lessor hereunder.

4.4 Return. If Lessee shall have fully and faithfully performed all of its
obligations under this Lease, the Security Deposit (or the then remaining
balance thereof) shall be refunded to Lessee promptly upon the expiration of the
Lease term. In the event Lessor’s interest in this Lease is sold, transferred or
otherwise terminated, Lessor shall transfer the Security Deposit (or the
remaining balance thereof) to its successor in interest and thereupon Lessor
shall be discharged from any further liability with respect thereto. The
provisions of this Article 4.4 shall also apply to any subsequent transferor.

ARTICLE 5.

Definitions

5.1 Net Rentable Area. For purposes of this Lease, the term “Net Rentable Area”
(hereinafter called “NRA”) shall mean and refer in the case of a single tenancy
floor to (A) all floor area within the Leased Premises measured from (1) an
imaginary exterior building perimeter comprised of either (i) the plane
established by the outside surface of the outer glass of the exterior Building
windows (ignoring protruding columns or walls), or (ii) the plane established by
the inside of the finished column or wall of the Building which forms the
exterior Building wall along the perimeter of the Leased Premises, whichever
calculation results in the greater NRA, to (2) the inside surface of the same
imaginary plane of the opposite exterior Building wall established in the same
manner, excluding only the areas (“service areas”) within

 

5



--------------------------------------------------------------------------------

the outside walls used for elevator mechanical rooms, building stairs, fire
towers, elevator shafts, flues, vents, stacks, vertical pipe shafts and vertical
ducts, but including any such areas which are for the specific use of the
particular tenant such as special stairs or elevators, plus (B) an allocation of
the square footage of the Building’s elevator and main mechanical rooms and
ground and basement lobbies in the ratio that has been established by Lessor, In
the case of a partial floor, “Net Rentable Area” (NRA) is calculated identically
to the calculation set forth above except that (a) in clause (A)(l)(ii) the
measurement shall instead be made to the mid-point of the walls separating areas
leased by or held for lease to other tenants or from areas devoted to corridors,
elevator foyers, rest rooms, mechanical rooms, janitor closets, vending areas
and other similar facilities for the use of all tenants on the particular floor
(hereinafter sometimes called “Common Areas”), and (b) there shall also be added
to the NRA a proportionate part of the Common Areas located on such floor based
upon the ratio which Lessee’s NRA on such floor (but for such Common Area
add-on) bears to the aggregate NRA on such floor (but for Common Area add-on).
No deductions from NRA are made for columns or projections necessary to the
Building. The NRA in the Leased Premises has in Lessor’s opinion been calculated
based on a reasonable approximation of the foregoing definition but is hereby
stipulated to be the square footage set forth in Item 4 of the Basic Lease
Provisions, whether the same should be more or less. Lessee shall have no right
to remeasure or recalculate the NRA of the Leased Premises, which is
conclusively stipulated by the parties to be the amount set forth in Item 4 of
the Basic Lease Provisions. The NRA in the Building has in Lessor’s opinion been
calculated on a reasonable approximation of the foregoing but is hereby
stipulated for all purposes hereof to be as set forth in Item 5(a) of the Basic
Lease provisions, whether the same should be more or less (except that additions
or the total removal of space in the Building will allow Lessor to recalculate
the Building NRA.

5.2 Building Operating Expenses. For purposes of this Lease, the term “Building
Operating Expenses” shall mean all expenses, costs and disbursements (but not
replacement of capital investment items except as provided in Article 5.2(g),
depreciation, debt service, income taxes, franchise taxes or specific costs
especially billed to and paid by specific tenants) of every kind and nature
which Lessor shall pay or become obligated to pay because of or in connection
with the ownership and operation of the Land, the Building and all other
improvements now or hereafter located thereon (hereinafter collectively called
the “Complex”), including, but not limited to, the following:

(a) Wages and salaries of all employees engaged in operating and maintenance, or
security, of the Complex and personnel who may provide traffic control relating
to ingress and egress to and from the Complex’s parking area to the adjacent
public streets.

(b) All supplies and materials used in operation and maintenance of the Complex.

(c) Cost of all utilities for the Complex.

(d) Cost of all maintenance, management and service agreements for the Complex
and the equipment therein, including, but not limited to, alarm service (if
any), window cleaning and elevator maintenance.

 

6



--------------------------------------------------------------------------------

(e) Cost of all insurance relating to the Complex, including, but not limited
to, the cost of casualty and liability insurance applicable to the Complex and
Lessor’s personal property used in connection therewith, worker’s compensation
and rental insurance.

(f) Cost of repairs and general maintenance (excluding repairs and general
maintenance paid by proceeds of insurance or by lessee or other third parties,
and alterations paid for solely by tenants of the Building other than Lessee).

(g) Amortization of the cost of installation of capital investment items which
are primarily for the purpose of reducing operating costs, which may be required
by any governmental authority, or which may be more cost effective than
continued repairs. All such costs shall be amortized over the reasonable life of
the capital investment items with the reasonable life and amortization schedule
being determined in accordance with generally accepted accounting principles and
in no event to extend beyond the reasonable life of the Building.

(h) Lessor’s central accounting costs applicable to the Complex.

(i) The total ad valorem taxes for the Complex, including all taxes and
assessments and governmental charges, whether state, federal, county or
municipal, and whether levied by a taxing district or authorities presently
taxing the Building or the Complex or by others subsequently created, adjusted
to reflect a valuation of the Complex at full appraised value, it being
understood and agreed that such ad valorem taxes shall be computed on the
accrual basis, notwithstanding the fact that the total Building Operating
Expenses shall be computed on the cash basis.

All Building Operating Expenses shall be computed in accordance with sound
accounting principles which shall be consistently applied. Notwithstanding any
other provision herein to the contrary, it is agreed that in the event the
Building is not fully occupied during any year of the term of this Lease, at
Lessor’s option, an adjustment shall be made in computing the Building Operating
Expenses for such year so that the Building Operating Expenses shall be
increased for such year to an amount that would have been incurred if the
Building had been 95% occupied during such year.

5.3 Normal Building Operating Hours. For purposes of this Lease, the term
“Normal Building Operating Hours” shall be as defined in Item 13 of the Basic
Lease Provisions, excluding Sundays, New year’s Day, Memorial Day, July 4th,
Labor Day, Thanksgiving, Christmas or Trust other bank or legal holidays.

ARTICLE 6.

Additional Monthly Rent

6.1 Payment Obligation. If for the calendar year in which this Lease commences
(hereinafter called the “Commencement Year”), or for any subsequent calendar
year, the Building Operating Expenses adjusted by computing the Building
Operating Expenses as though the Building has been 95% occupied during such year
exceed the amount provided in Item 6(e) of the Basic lease Provisions, lessee
agrees to pay Lessor as additional rent, in the manner

 

7



--------------------------------------------------------------------------------

described in Article 6.2, an amount equal to Lessee’s pro rata share of such
excess as determined by lessee’s Building Expense Percentage as set forth in
Item 59b) of the Basic Lease Provisions (hereinafter called “Lessee’s Building
Expense Percentage”), taking into account the actual expenses incurred during
the months during the calendar year that Lessee occupied the Leased Premises or
this Lease was in effect, whichever occurs first.

6.2 Periodic Estimates; Readjustments; Statements. Lessor shall make a good
faith estimate whether the actual amounts to be expended for Building Operating
Expenses for each successive calendar year will exceed the amount set forth in
Item 6(e) of the Basic Lease Provisions (the “Excess Costs”). If Lessor
estimates that such an overage will occur, the following provisions shall apply:

(a) If Lessor estimates that Excess Costs will occur with respect to the
Commencement Year, Lessor shall deliver to Lessee a written statement setting
forth Lessor’s good faith estimate of lessee’s pro rata share (determined by
Lessee’s Building Expenses Percentage) of the amount by which the expenditures
for Building Operating Expenses for the Commencement Year will exceed the amount
for Building Operating Expenses set forth in Item 6(e) of the Basic Lease
Provisions, calculated as of the date of Lessee’s occupancy of the Leased
Premises or the date of commencement of this Lease as set forth in Item 7 of the
Basic Lease Provisions, whichever occurs first. Beginning with the first
calendar month commencing at least thirty (30) days following lessee’s receipt
of Lessor’s initial Excess Costs statement, Lessee shall pay as additional
monthly rent (herein called “Additional Monthly Rent”) on the first day of each
calendar month, in advance without demand, a monthly amount equal to one-twelfth
(1/12) of Lessee’s pro rata share of the estimated Excess Costs for the
Commencement Year. Lessee shall pay the Additional Monthly Rent for each
succeeding month until Lessee receives a statement from Lessor in accordance
with Article 6.2(b) specifying a different amount of Additional Monthly Rent.
Following the closing of Lessor’s operating expense books after the end of the
Commencement Year, Lessor shall submit to Lessee a statement setting forth the
exact amount of Lessee’s pro rata share of the Excess Costs for the Commencement
year, and the difference, if any, between the amount of Additional Monthly Rent
paid by lessee for estimated Excess Costs for the Commencement Year and the
actual amount of Lessee’s pro rata share of the Excess Costs for the
Commencement Year. To the extent that such amount of Additional Monthly Rent
paid by Lessee exceeds the actual amount of Lessee’s pro rata share of the
Excess Costs for the Commencement Year, Lessor shall credit such excess against
the Additional Monthly Rent to be due in the calendar year following the
Commencement Year. To the extent that the actual amount of lessee’s pro rata
share of the Excess Costs for the Commencement Year exceeds such amount of
Additional Monthly Rent paid by Lessee, Lessee shall pay such excess in cash
within thirty (30) days after receipt of such statement from Lessor.

(b) If Lessor estimates that Excess Costs will occur with respect to any
calendar year subsequent to the Commencement Year (hereinafter called
“Subsequent Year”), Lessor may, prior to January 1 of such Subsequent Year or at
any time thereafter, deliver to Lessee a written statement setting forth
Lessor’s good faith estimate of Lessee’s pro rata share (determined by Lessee’s
Building Expense Percentage) of the

 

8



--------------------------------------------------------------------------------

Excess Costs for such Subsequent Year. Beginning January 1 of each such
Subsequent Year, Lessee shall pay as Additional Monthly Rent, on the first day
of each calendar month, in advance without demand, a monthly amount equal to
one-twelfth (1/12) of Lessee’s pro rata share of the estimated Excess Costs for
such Subsequent Year (or, if Lessor has not provided a statement for that year,
for the most recent year for which an Excess Costs statement has been provided).
Lessee shall pay the Additional Monthly Rent for each succeeding month
(including into successive Subsequent years) until Lessee receives a new
statement from Lessor in accordance with this Section 6.2(b) (additional
adjustment notices may also be given at such interim intervals as Lessor may
deem appropriate for adjustments during any year) specifying a different amount
of Additional Monthly Rent. Any interim notice of an increased estimate of
Excess Costs for the Subsequent Year in progress may require retroactive payment
to the first of the year, based on the revised estimate or may require that the
underpayment be made up in such increments as Lessor may specify. Following the
closing of Lessor’s operating expense books after the end of each Subsequent
year, Lessor shall submit to Lessee a statement setting forth the exact amount
of Lessee’s pro rata share of the Excess Costs for such Subsequent Year, and the
difference, if any, between the amount of Additional Monthly Rent paid by Lessee
for estimated Excess Costs for such Subsequent Year and the actual amount of
Lessee’s pro rata share of the Excess Costs for such Subsequent Year. To the
extent that such amount of Additional Monthly Rent paid by Lessee exceeds the
actual amount of Lessee’s pro rata share of the Excess Costs for such Subsequent
Year, Lessor shall credit such excess against the Additional Monthly Rent to be
due in the calendar year following such Subsequent Year. To the extent that the
actual amount of Lessee’s pro rata share of the Excess Costs for such Subsequent
Year exceeds such amount of Additional Monthly rent paid by Lessee, lessee shall
pay such excess in cash within thirty (30) days after receipt of such statement
from Lessor.

(c) Lessee’s covenant to pay its pro rata share of the Excess Costs under this
Article 6.2 shall survive the expiration or early termination of this Lease and
Lessor shall have the right to retain the Security Deposit, or so much thereof
as Lessor deems necessary, to secure payments of lessee’s pro rata share of the
Excess Costs for the portion of the final year of this lease during which Lessee
was obligated to pay such Excess Costs. If the final year of this Lease is less
than a full calendar year, Lessee’s pro rata share of the Excess Costs for such
partial year shall be calculated by proportionately reducing the amount of
Building Operating Expenses set forth in Item 6(e) of the Basic Lease
Provisions, to reflect the number of months in the final calendar year of the
term of this Lease, which reduced amount shall then be compared with the actual
Building Operating Expenses for said partial year, whether paid or accrued, to
determine the amount, if any, of any increases in the actual Building Operating
Expenses for such partial year over the proportionately reduced amount of the
amount of Building Operating Expenses set forth in Item 6(a) of the Basic Lease
Provisions. Lessee shall pay its pro rata share of any such increases within
thirty (30) days following receipt of notice thereof.

 

9



--------------------------------------------------------------------------------

Lessor shall endeavor to prepare and deliver all annual adjustment statements
required under this Article 6.2 on or before April 1 of the year following the
calendar year for which payment of Additional Monthly Rent is required, but in
no event shall Lessor’s failure to do so constitute a waiver of any Additional
Rent due hereunder.

6.3 Lessee’s Audit Rights. Lessee at its expense shall have the right at all
reasonable times within ninety (90) days after Lessee’s receipt of the annual
adjustment notice for Building Operating Expenses for a given year, but not
thereafter, to audit Lessor’s books and records relating to the Additional
Monthly Rent for the year to which such annual adjustment statement relates; or,
at Lessor’s option and in lieu of Lessee’s audit rights, Lessor will provide
such audit prepared by a certified public accountant of its choice.

ARTICLE 7.

Use of the Leased Premises

7.1 Limited Permitted Use. Lessee will use and occupy the Leased Premises only
for general office purposes as offices for the Permitted Office use specified in
Item 12 of the Basic Lease Provisions, and for no other purpose without the
prior written consent of Lessor.

7.2 No Alterations. Lessee shall not make or allow to be made any alterations or
physical additions in or to the Leased Premises without the prior written
consent of Lessor, which consent may be given subject to such reasonable
conditions as Lessor may require or impose. No structural changes to the leased
Premises shall be made or permitted to be made by lessee without Lessor’s prior
written consent, which consent may be withheld by Lessor for any reason. Any and
all such alterations, physical additions or improvements shall be made by Lessor
and, when made to the Leased Premises, shall at once become the property of
Lessor and shall be surrendered to Lessor upon the termination of this Lease by
lapse of time or otherwise; provided, however, this Article 7.2 shall not apply
to movable equipment or furniture owned by lessee.

7.3 Certain Specific Prohibitions. Notwithstanding the Permitted Business use,
Lessee will not use, occupy or permit the use or occupancy of the Leased
Premises for any purpose which is, directly or indirectly, forbidden by law,
ordinance or governmental or municipal regulation or order, or which may be
dangerous to life, limb or property; or permit the maintenance of any public or
private nuisance; or do or permit any act or thing which may disturb the quiet
enjoyment of any other tenant of the Building; or keep any substance or carry on
or permit any operation which might emit offensive odors or conditions into
other portions of the Building; or use any apparatus which might make undue
noise or set up vibrations in the Building; or permit anything to be done which
would increase the fire and extended coverage insurance rates on the Building or
contents, and if there is any increase in such rates by reason of the acts of
Lessee, then Lessee agrees to pay such increase promptly upon demand therefore
by Lessor. Lessee agrees specifically that no food, soft drink or other vending
machine will be installed or operated within the Leased Premises.

 

10



--------------------------------------------------------------------------------

ARTICLE 8.

Services Provided by Lessor

8.1 Lessor’s Basic Services. Lessor covenants and agrees with Lessee to use its
best efforts to furnish Lessee, at Lessor’s expense except as otherwise provided
in Article 6 and below I this Article 8, and subject to the Rules and
Regulations described in Article 24.1, the following services during the Lease
term while Lessee is occupying the Leased Premises and while Lessee is not in
default of this Lease.

(a) Central heating and air conditioning service in season, as reasonably
required for comfortable use in occupancy during Normal Building Operating Hours
(as defined in Article 5.3). Lessor shall furnish additional central heating and
air conditioning service in season required for comfortable use in occupancy
during other than Normal Building Operating Hours provided that Lessee agrees in
advance of the request of such service to reimburse Lessor on demand for its
then prevailing charge for overtime air conditioning and heating service.
Whenever machines or equipment which generate heat are used in the Leased
Premises and affect temperature otherwise maintained by the Building air
conditioning system, Lessor reserves the right to install supplementary air
conditioning units in the Leased Premises and the costs of such units as well as
the cost of installation, operation and maintenance thereof shall be paid by
Lessee to Lessor.

(b) Electricity as required for (i) building standard fluorescent light fixtures
installed by Lessor and (i) electricity as required for incidental office use
such as typewriters, voice writers, calculating machines, non-standard lighting
and other machines and office equipment of similar low electrical consumption,
provided that (A) the electrical consumption of such incidental use equipment in
the Leased Premises (and/or any outside equipment approved by Lessor for
installation pursuant to this Lease, if any) does not exceed for any month the
“Maximum Allowed Incidental Electrical Usage’ (being one watt multiplied by the
number of square feet of NRA in the Leased Premises multiplied by the number of
Normal Building Operating Hours in that month), (B) the connected electrical
load of permitted incidental use electrical equipment in the Leased Premises
shall never exceed one watt per square foot of the Leased Premises or such
lesser amount as is designed as the maximum connected electrical load for such
incidental usage per approved plans for Tenant Improvements, and (C) the
electricity so furnished for incidental uses shall be nominal 120 volts and no
electrical circuit for the supply of such incidental uses shall have a current
capacity exceeding 15 amperes. Subject to the limitations stated above, Lessee
shall have the right to use electricity for permitted incidental uses after
Normal Building Operating Hours provided that the overall incidental electrical
usage for the Leased Premises does not exceed the Maximum Allowed Incidental
Electrical Usage. Lessee shall bear the utility cost, including, but not limited
to, any increased air conditioning costs, occasioned by the use of special
lighting in excess of Building standard. Based upon the proposed Plans for the
Leased Premises as of the date of this Lease (and provided no changes are made
to such Plans that result in additional electrical consumption than as otherwise
is customarily used in an office setting), Lessee’s intended use of the Leased
Premises should not result in electrical consumption in excess of the Maximum
Allowed Incidental Electrical Usage. Notwithstanding the foregoing sentence,
Lessor is not in the business of calculating electrical consumption and does nor
warrant or otherwise represent that Lessee’s proposes use is actually within the
Maximum Allowed Incidental Electrical Usage and Lessee acknowledges that it is
not relying on Lessor’s estimation and that Lessee, if it so desires, will
obtain the opinion of a person knowledgeable in the area of electrical
consumption to determine whether Lessee’s proposed use within the Leased
Premises will not exceed the Maximum Allowed Incidental Electrical Usage.

 

11



--------------------------------------------------------------------------------

(c) Cold water for drinking, lavatory and toilet purposes drawn through fixtures
installed by Lessor in public or common areas and hot water for lavatory
purposes from regular Building supply at prevailing temperature.

(d) Janitor service in and about the Leased Premises five (5) nights per week,
including such exterior window washing as may be reasonably required, provided,
however, that Lessee shall pay, as additional rent any additional costs
attributable to the cleaning of improvements within the Leased Premises other
than building standard improvements.

(e) Automatic passenger elevator(s) in common with other tenants for ingress and
egress to and from the Leased Premises, twenty-four (24) hours a day, seven
(7) days per week. Freight services in common with other tenants will be
provided only at times to be agreed upon by Lessor and Lessee.

(f) At Lessor’s option, blinds, draperies or other type coverings of exterior
and interior windows as determined by Lessor. Lessor reserves the right to
install, maintain and operate uniform window coverings in all windows either
exterior or interior.

(g) Maintenance of building standard fluorescent lighting fixtures installed by
Lessor and replacement of defective lamps in such fixtures as needed from time
to time for efficient operations. Lessee shall be responsible for the cost of
maintenance of all non-building standard light fixtures and for providing to
Lessor’s maintenance personnel necessary replacement bulbs or tubes.

If excess service usage is permitted by Lessor, Lessee shall pay to Lessor upon
demand Lessor’s prevailing charge therefor as additional rental due under this
Lease.

8.2 Failure to Pay for Excess Usage. If Lessee fails to pay promptly when due
any additional rent provided for in Article 8.1, Lessor, upon ten (10) days’
written notice to Lessee, may discontinue furnishing all or any part of the
services described in Article 8,1. No such discontinuance shall be deemed an
eviction of disturbance of Lessee’s use of the Leased Premises or render Lessor
liable for damages or relieve Lessee from any obligation under this Lease.

8.3 No Warranty Against Interruption. Lessor does not warrant that any service
will be free from interruption caused by repairs, renewal, improvements, changes
of service, alterations, strikes, lockouts, labor controversies, accidents,
intentional misconduct or negligence of third parties including other tenants,
inability to obtain fuel or power at a reasonable cost or other causes not
entirely within Lessor’s control. No such interruption shall be deemed an
eviction or disturbance of Lessee’s use and possession, or a breach by Lessor of
its obligations or render Lessor liable for damages, by abatement of rent or
otherwise, or relieve Lessee from any obligation under this Lease. If such
service can be restored by repairs on the grounds of the Complex, and such
repairs are within Lessor’s authority and control, Lessor shall exercise due
diligence to restore such interrupted service upon receipt of written notice
from Lessee. Should any equipment or machinery at the Complex break down, or for
any cause cease to function properly, Lessor shall use reasonable diligence to
repair such equipment or machinery, and so long as Lessor uses reasonable
diligence to restore same, Lessee shall have no claim for rebate of rent or
damages or other relief on account of any interruption of services resulting
therefrom.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Lessor and Lessee agree that Lessee shall have
certain limited rights to abatement as set forth in this Article 8.3 in
connection with a material discontinuation of “Critical Services” as defined
herein. For purposes hereof, “Critical Services” shall be defined to mean the
following services to the Leased Premises: heating, ventilation and air
conditioning services (HVAC service); electrical service; and elevator service.
For purposes hereof, a “material interruption of Critical Services” means that
(i) required electrical supply to the Premises is discontinued for any reason
other than casually or actions of Lessee, or Lessee’s employees, servants,
agents or contractors (the “Lessee’s Related Parties”), and the same is not
being provided by supplemental or interim service facilities; (ii) HVAC Service
to the Premises is discontinued to a material extent, for any reason other than
casualty or actions of Lessee or Lessee’s Related Parties, and HVAC Service is
not being provided by supplemental or interim service facilities; and/or
(iii) elevator service is not available at all to any floor on which a portion
of the Premises is located, above the third floor, for any reason other than
actions of Lessee or Lessee’s Related Parties. Should a material interruption of
Critical Services occur and be the result of a condition that is within Lessor’s
authority and control to restore, and such material interruption of Critical
Services continue for a continuous period of seven (7) business days or longer
after written notice of the interruption is given by Lessee to Lessor, then, to
the extent that such material interruption of Critical Services causes the
Premises on the floor that is so affected to be rendered untenantable, Base
Rental shall abate in proportion to the portion of the Premises so rendered
untenantable until the Critical Services are restored to such an extent that the
affected portions of the Premises are no longer untenantable or until there is
no longer a material interruption of Critical Services. The foregoing rights and
remedies of Lessee shall be in lieu of any other claim against Lessor for
damages, lease termination or other remedies.

8.4 Non-Payment of Excess or Ancillary Services. In the event that Lessor
furnishes extra or additional services (over and above those provided for in
Article 8.1) at Lessee’s request or in accordance with a prior agreement with
Lessee wherein Lessee agrees to pay for such services, and Lessee fails to pay
for such services when payment is due, Lessor shall be entitled, following ten
(10) days’ written notice to Lessee of such default and in Lessor’s sole
discretion, to discontinue all such services and all other services provided
under this Lease. The money due for extra or additional services requested by
Lessee or called for under any such separate agreement shall be deemed
additional rent due hereunder, and such additional rent shall be subject to all
of the provisions in this Lease pertaining to the payment of rental.

8.5 Excess Electricity Usage: Billing. Notwithstanding any other term of
provision of this Lease to the contrary. Lessee shall pay to Lessor, monthly, as
billed, such charges as may be separately metered or as Lessor’s engineer may
compute for any electric services utilized by Lessee in excess of the amounts
provided as part of the rent pursuant to Article 8.1(a) or (b). No failure of
Lessor to bill Lessee for excess use for any particular period shall be deemed a
waiver of such amounts or of the right to bill Lessee for excess use for any
other period.

8.6 Keys. Lessor shall furnish Lessee, free of charge, the Allotted Number (per
Item 14 of the Basic Lease Provisions) of keys for each corridor door entering
the Leased Premises

 

13



--------------------------------------------------------------------------------

and (if applicable) the Allotted Number of building access cards if the Building
has a regulated entry system. Additional keys and Building access cards shall at
all times remain the property of Lessor. No additional locks shall be allowed on
any door of the Leased Premises without Lessor’s permission, and Lessee shall
not make or permit to be made any duplicate keys, except those furnished by
Lessor. Upon termination of this Lease, Lessee shall surrender to Lessor all
keys to the Leased Premises, all Building access cards and all parking access
cards (if applicable), and give to Lessor the explanation of the combination of
all locks for safes, safe cabinets and vault doors, if any, in the Leased
Premises. Lessor shall not be liable to Lessee for losses due to theft,
burglary, or for damages done by unauthorized persons on the Leased Premises.

8.7 Lettering of Main Entry Doors; Directory Listings. Lessor shall provide and
install, at Lessor’s cost, all letters or numerals on or adjacent to doors in
the Leased Premises; all such letters and numerals shall be in the building
standard graphics and placed in a location specified by Lessor. No other types
of lettering shall be used or permitted on the Leased Premises, nor shall the
location thereof be changed except at the request or with the approval of
Lessor. Lessor shall provide and install, at Lessor’s expense, a Building
standard listing for Lessee on the Building Directory Board.

ARTICLE 9.

Leasehold Improvements

9.1 Lessor’s Construction Obligation. In preparing the Leased Premises for
occupancy by Lessee, Lessor shall be required to bear the expense of installing
the items listed on Exhibit “C” attached hereto and incorporated herein by this
reference, only to the extent that they do not exceed the respective allowances
indicated on such Exhibit “C”. Lessor shall partition and prepare the Leased
Premises in accordance with the Plans; provided, however, that Lessor shall not
be required to install any partitions or improvements which are not in
conformity with the plans and specifications for the Building or which are not
approved by Lessor’s architect, and Lessor shall be required to bear the expense
of installing the items listed on Exhibit “C” hereto only to the extent that
such items do not exceed the respective allowances indicated on such Exhibit
“C”.

9.2 Lessee’s Cooperation to Facilitate Design. Lessee agrees to meet with a
representative of the office design consultant designated by Lessor for the
purpose of preparing a detailed floor plan layout, together with detailed
working drawings and written instructions (hereinafter called the “Plans”),
reflecting the partitions and improvements desired by Lessee in the Leased
Premises. The Plans shall be prepared by such office design consultant in
conformity with the plans and specifications for the Building and shall be
approved by Lessee no later than the Leasehold Improvements Plan Approval Date
set forth in Item 10 of the Basic Lease Provisions. The cost of preparation of
the plans and specifications for building standard items listed on Exhibit “C”
hereto shall be borne by Lessor, and the cost of preparation of the plans and
specifications for all items in excess of building standard shall be borne by
Lessee.

9.3 Lessee’s Financial Obligation. All installations in excess of the allowance
set forth on Exhibit “C” shall be for Lessee’s account and at Lessee’s cost (and
Lessee shall pay ad valorem taxes thereon). The cost chargeable to Lessee shall
be equal to Lessor’s actual cost of

 

14



--------------------------------------------------------------------------------

such excess items plus an additional charge of fifteen percent (15%) to cover
overhead, and shall be payable by Lessee to Lessor as additional rent hereunder
promptly upon being invoiced therefor. Failure by Lessee to pay such amount in
full within thirty (30) days shall constitute failure to pay rent when due and
an Event of Default by Lessee hereunder, giving rise to all remedies available
to Lessor under this Lease and at law for nonpayment of rent. Lessee shall
receive credit for any building standard items not used in the improvement of
the Leased Premises only if Lessee substitutes upgraded or improved materials
for such unused item or items.

9.4 Lessor Has No Construction Obligation If Exhibit “C” is Deleted. If there is
no Exhibit “C” attached to this Lease, or if it is marked out, it is agreed that
Lessee has acknowledged that the Leased Premises are complete in a manner
acceptable to Lessee, that they are accepted in “AS-IS” condition, with all
faults, and that Lessor shall have no construction obligations whatsoever
relating to the Leased Premises (unless Lessor and Lessee have executed a
written work letter dated on or after the date of this Lease). In the event
Exhibit “C” is deleted, the commencement date shall occur on the earlier of the
two alternative dates set forth in Article 2.1 and the terms of Article 2.2
shall not apply.

ARTICLE 10.

Quiet Possession

10.1 Lessor’s Exclusive Covenant. Upon payment by Lessee of the rents provided
for in this Lease, and upon the observance and performance of all the covenants,
terms and conditions on Lessee’s part to be observed and performed, Lessee
shall, subject to the terms and provisions of this Lease, peaceably and quietly
hold and enjoy the Leased Premises for the term hereby demised, against any and
all interference therewith by the affirmative acts of Lessor, its employees or
agents, and against any person who may claim superior title to the Leased
Premises by, through or under Lessor, but not otherwise. Lessor shall under no
circumstances be held responsible for restriction or disruption of access to the
Building from public streets caused by construction work or other actions taken
by or on behalf of governmental authorities, or for actions taken by other
tenants (their employees, agents, visitors, contractors or invitees), or any
other cause not entirely within Lessor’s direct control, and same shall not
constitute a constructive eviction of Lessee or give rise to any right or remedy
of Lessee against Lessor of any nature or kind. This covenant of quiet enjoyment
is in lieu of any covenant of quiet enjoyment provided or implied by law, and
Lessee expressly waives any such other covenant of quiet enjoyment to the extent
broader than the covenant contained in this Article 10.

ARTICLE 11.

Quiet Possession

11.1 Lessee’s Acceptance of Possession; Lessee’s Maintenance and Repair. Taking
possession of the Leased Premises by Lessee shall be conclusive evidence as
against Lessee that the Leased Premises were substantially completed and then in
good order and in satisfactory condition when possession was so taken. No
promises of Lessor to alter, remodel, improve, repair, decorate or clean the
Leased Premises or any part thereof have been made, and no representation
respecting the condition of the Leased Premises, the Building or the Complex,
has been made to Lessee by or on behalf of Lessor except to the extent expressly
set forth herein.

 

15



--------------------------------------------------------------------------------

Except for any damage directly resulting from the negligence of Lessor, Lessee
shall at its own expense keep the Leased Premises in good repair and tenantable
condition and shall promptly and adequately repair all damages to the Leased
Premises, whether or not caused by Lessee or any of its employees, agents,
licensees or invitees, including, but not limited to, replacing or repairing all
damaged or broken glass, fixtures and appurtenances, under the supervision and
with the approval of Lessor and within any reasonable period of time specified
by Lessor. If Lessee does not do so promptly and adequately, Lessor may, but
need not, make such repairs and replacements and Lessee shall pay Lessor the
cost thereof. This Lease does not grant any right to light or air over or about
the Leased Premises. Except as expressly stated in Article 8.1 and 9.1, Lessor
shall have no obligation to perform any maintenance or make any repairs in or to
the Leased Premises.

11.2 Lessor’s Right of Entry. Lessor, its officers, agents and representatives,
subject to any security regulations imposed by any governmental authority, shall
have the right to enter all parts of the Leased Premises at all reasonable hours
to inspect, clean, make repairs, alterations and additions to the Building or
the Leased Premises which Lessor may deem necessary or desirable, or to provide
any service which Lessor is obligated to furnish to Lessee, and Lessee shall not
be entitled to any abatement or reduction of rent by reason thereof. Unless
otherwise stipulated in this Lease, Lessor shall not be required to make any
improvements or repairs of any kind or character on, in or to the Leased
Premises during the term of this Lease except as expressly required by Article
8.1 hereof. The obligation of Lessor to provide janitorial service to the Leased
Premises shall be limited to building standard items only. All work to be
performed by Lessor inside the Leased Premises at times when Lessee is
conducting business therein shall be diligently performed and conducted so as to
keep any interference with Lessee’s normal business operations to a reasonable
level giving due consideration to customary practice in the office building
industry and the economics of providing such service or making such repair.

ARTICLE 12.

Common Areas and Parking Facilities; Parking

12.1 Lessee’s Limited Rights in the Common Areas; Lessor’s Rights. All
automobile parking areas, driveways, entrances and exits thereto, and other
facilities (including, but not limited to, all parking areas, truck ways,
loading areas, pedestrian walkways and ramps, landscaped areas, lobbies, and
stairways) from time to time provided by Lessor for the general use in common of
tenants, their officers, agents, employees, invitees, licensees, visitors and
customers, shall be at all times subject to the Rules and Regulations and the
terms hereof. Lessor shall also have the right from time to time to establish,
modify and enforce Rules and Regulations of general applicability with respect
to all facilities and areas described in this Article 12.1. Without limiting the
generality of the foregoing provision, Lessor shall have, with respect to such
areas and facilities, the right to do any of the following:

(a) To construct, maintain, operate and alter lighting facilities on or in such
areas and facilities;

(b) To clean and maintain such areas and facilities;

 

16



--------------------------------------------------------------------------------

premiums. Nothing contained in this Article 13.1, however, shall be construed as
permitting Lessee to operate in such a way as to result in any extra hazardous
exposure.

ARTICLE 14.

Lessor’s Liability Insurance

14.1 Lessor’s Liability Insurance. At Lessor’s election, Lessor may maintain a
policy or policies of comprehensive general liability insurance issued by and
binding upon an insurance company licensed to do business in the State of Texas,
such insurance to afford such protection as Lessor shall determine in its sole
discretion.

ARTICLE 15.

Lessee’s Insurance

15.1 Liability Insurance. Lessee shall, at Lessee’s expense, obtain and keep in
force during the term of this Lease, a policy of commercial general liability
insurance in the minimum amount of $2,000,000 combined annual aggregate limits
for bodily injury and property damage (with no lower per occurrence limits),
specific to this location only, including contractual liability coverage,
insuring Lessee against any liability arising out of the use, occupancy and/or
maintenance of the Leased Premises, or arising out of this Lease, and naming
Lessor as an additional insured. The limit of such insurance shall not, however,
limit the liability of Lessee under this Lease. Insurance required under this
Article 15.1 shall be with companies acceptable to Lessor and licensed to do
business in the State of Texas.

15.2 Lessee’s Delivery of Policies/Certificates of Insurance. Within five
(5) days of the earlier to occur of the date on which the Lease commences or the
date Lessee takes occupancy of the Leased Premises, Lessee shall furnish Lessor
with a copy of the policy evidencing the insurance required by Article 15.1, or,
if Lessor so requests, a copy of the policy. The certificate or the policy, as
the case may be, must state the no modification or cancellation of the coverage
may be effected without at least fifteen (15) days’ prior written notice to
Lessor. If Lessee shall fail to procure and maintain such insurance, Lessor may,
but shall not be required to, procure and maintain such insurance at Lessee’s
sole expense which amount shall be paid by Lessee to Lessor upon demand as
additional rent hereunder.

15.3 Casualty Insurance. Lessee shall at all times insure all of the furniture,
furnishings, fixtures, equipment and personal property of Lessee, its employees,
agents and personnel at any time and from time to time anywhere on the premises
of the Leased Premises or the Complex, under a standard form policy of casualty
insurance, with a one hundred percent replacement cost endorsement, and a stated
value endorsement specifying an amount not less than the actual replacement cost
thereof. Any deductible shall be at Lessee’s sole risk, as it relates to
Lessee’s waiver of claims set forth in Article 16 hereof.

ARTICLE 16.

Waiver of Subrogation Rights

16.1 Waiver of Claims and Subrogation. Notwithstanding anything in this Lease to
the contrary, Lessor and Lessee each hereby waives any and all rights of
recovery, claim, action or cause of action, against the other, its agents,
officers or employees, for any loss or damage that

 

18



--------------------------------------------------------------------------------

may occur to the Leased Premises, or any improvements thereto, or the Building,
or any improvements thereto, or any personal property of such party in the
Leased Premises or the Building, or on the grounds of the Complex, by reason of
fire, the elements, or any other cause which is or was required to have been
insured against under the terms of Articles 13 or 15 hereof, regardless of cause
or origin, including negligence of the other party hereto, its agents, officers
or employees (but excluding willful acts of misconduct), and covenants that no
insurer of any such loss shall hold any right of subrogation against such other
party. In respect to Lessor’s waiver, such waiver shall be effective only to the
extent of insurance proceeds received or receivable pursuant to any such policy.
To the extent of any excess loss, recovery against Lessee is not hereby waived
and released.

16.2 Inapplicable if Requirements Void Coverage. Article 16.1 shall be
inapplicable only if and to the extent it would have the effect of invalidating
any insurance coverage of Lessor or Lessee.

ARTICLE 17.

Damage by Fire or Other Casualty

17.1 Damage or Destruction Attributable to Lessee. Subject to the terms of
Article 16, if the Leased Premises, the Building or its covered parking
structures shall be damaged by fire or other casualty resulting from any act,
fault, or negligence of Lessee, its agents, employees or invitees, then (unless
Lessor elects to terminate pursuant to one of the following provisions hereof)
such damage shall be repaired by and at the expense of Lessee under the
direction and supervision of Lessor and rent shall continue without abatement.

17.2 Substantial Destruction. If the Building should be so badly damaged by such
fire or other casualty as to make the Leased Premises or any material part of
the Building (in excess of 10% of the total NRA to the Building) untenantable,
then, in any such event, Lessor shall have the option to (a) terminate this
Lease by written notice delivered to Lessee within sixty (60) days following the
event of such damage or destruction, in which event neither party hereto shall
thereafter have any further or future obligations hereunder, or (b) continue
this Lease in force and effect. If Lessor elects option (b), Lessor shall, upon
receipt of insurance proceeds adequate therefore, diligently repair and restore
the damaged or destroyed improvements to substantially the same condition
existing prior to such damage or destruction. For the period beginning on the
date that the Leased Premises were rendered untenantable to the date of
restoration of the Leased Premises to substantially the same condition existing
prior to such damage or destruction, provided that such casualty was not caused
by negligence, fault or acts of Lessee, its agents, employees or invitees, the
rental payable hereunder shall be proportionately abated to the extent that
Lessee does not actually conduct business upon or within untenantable portion of
the Leased Premises following such casualty. For purposes of this Article,
“untenantable” shall mean that the Leased Premises have been made inaccessible
or unfit, in Lessor’s reasonable opinion, for use for the purposes set forth in
Article 7.1 as a result of fire or other casualty.

17.3 Minor Destruction. If a fire or other casualty occurs to the Building but
does not render the Leased Premises or a material part of the Building (as
defined in Article 17.2, above) untenantable, this Lease shall continue in full
force and effect (unless terminated by Lessor pursuant to Article 17.5), and
Lessor shall, upon receipt of insurance proceeds adequate

 

19



--------------------------------------------------------------------------------

therefore, diligently repair and restore the damaged improvements to
substantially the same condition existing prior to such damage. Provided that
such casualty was not caused by negligence, faults or acts of Lessee, its
agents, employees or invitees, then for the period during which Lessee is
deprived or any part of the Leased Premises by reason of such damage and the
repair or restoration of the Leased Premises, the rental payable hereunder shall
be proportionately abated to the extent that Lessee does not actually conduct
business upon or within untenantable portion of the Leased Premises following
such casualty.

17.4 Damage to Parking-Structures. If the covered parking structures in the
Complex should be totally or substantially destroyed by fire or other casualty,
then Lessor may, at Lessor’s option, elect to either (i) terminate this Lease,
and such option to terminate shall be exercised by written notice delivered by
Lessee within sixty (60) days following the event of such damage or destruction,
(ii) continue this Lease in full force and effect without rental abatement of
any kind other than abatement of parking rental to the extent and for the period
that Lessee does not have access to the parking provided for hereunder, or
reasonably equivalent parking facilities. If Lessor elects to exercise such
option to terminate this Lease, neither party hereto shall thereafter have any
obligation hereunder for liabilities accruing subsequent to the date Lessee
actually vacates the Leased Premises.

17.5 Unavailability of Insurance Proceeds. Lessor’s obligation to repair and
restore the Leased Premises, the Building or covered parking structures in the
event of a fire or other casualty as provided for in this Article 17 shall not
require Lessor to expend funds in excess of insurance recoveries made by reason
of such fire or other casualty. In the event insurance recoveries are not
sufficient to make the repairs and restoration provided for in this Article 17,
or such proceeds are required by Lessor’s lender to be applied to indebtedness
secured by the Complex, then Lessor may, at Lessor’s option, terminate this
Lease by written notice to Lessee within thirty (30) days after Lessor makes the
determination of inadequacy or unavailability of insurance proceeds. If Lessor
elects to exercise such option to terminate this Lease, neither party hereto
shall have any further or future obligations hereunder as of the date Lessee
vacates the Leased Premises, except those that may have theretofore accrued.

17.6 Adjustment of Rent on Termination. In the event this Lease is so terminated
as provided for in Article 17.2, 17.4 or 17.5, the rentals payable hereunder
shall be adjusted as of the date of such termination (or the date on which
Lessee fully vacates the Leased Premises, whichever is later), and any rental
paid for any period beyond such later date shall be promptly refunded to Lessee.

17.7 Extension In the Event of Abatement. In the event abatement of rentals as
provided for in Article 17.2 or 17.3 should occur, then, at Lessor’s option, the
term of this Lease then in effect shall be extended for an amount of time equal
to the period of such rental abatement.

ARTICLE 18.

Indemnification of Lessor

18.1 Lessor’s Limit of Liability. Lessor shall not be liable for any injury,
including death, or damage occurring on or about the Leased Premises or other
portion of the Complex

 

20



--------------------------------------------------------------------------------

unless caused by the direct negligence of Lessor, or of its agents,
representatives, or employees acting within the course and scope of their agency
or employment. Lessee waives and releases all claims against Lessor, its agents,
representatives and employees for any injury, including death, or damage, either
proximate or remote occurring on the Leased Premises or other portion of the
Complex, through, caused by, or resulting from any repairs, alterations, defects
or conditions of, in, on or to the Leased Premises or other portions of the
Complex.

18.2 Lessee’s Indemnity. Lessee agrees to indemnify, defend and hold harmless
Lessor from any and all claims and liabilities (including attorney’s fees) for
injury to persons (including death) or damage or loss to property, including,
but not limited to motor vehicles, occasioned by, resulting from or in any way
connected to any act or omission of Lessee, its agents, employees, visitors,
patrons, licensees, contractors or invitees occurring in any way upon the Leased
Premises, the Complex, the Building, parking areas and driveways.

ARTICLE 19.

Limitation of Lessor’s Personal Liability

19.1 Absolute Limitation of Lessor’s Liability. Notwithstanding anything to the
contrary or apparent contrary in this Lease, Lessee specifically agrees to look
solely to Lessor’s interest in the Building for the recovery of any judgment for
Lessor, it being agreed that Lessor shall never be personally liable for any
such judgment. Lessee hereby expressly waives any right to recover for any
claims against Lessor to the extent not recoverable from Lessor’s interest in
the Building, whether based on Lessor’s alleged negligence, breach of contract
or otherwise. The foregoing is not intended to and shall not, limit any right
that Lessee might otherwise have to obtain injunctive relief against Lessor or
Lessor’s successors in interest, or any other action not involving the personal
liability of Lessor to respond in monetary damages from assets other than
Lessor’s interest in the Building or any suit or action in connection with
enforcement or collection of amounts which may become owing or payable under or
on account of insurance maintained by Lessor.

ARTICLE 20.

Damage to Lessee’s Property

20.1 Lessee’s Risk. All property in, on or about the Leased Premises, the
Building or the Complex belonging to Lessee, its agents, representatives,
employees, visitors, contractors, patrons or licenses shall be there at the risk
of Lessee, and Lessor shall not be liable for, and Lessee agrees to indemnify,
defend and hold harmless Lessor from and against any and all claims (including
attorney’s fees) for damages to, or liabilities resulting from, theft,
misappropriations or loss of such property, whether such claim is based in whole
or in part on the alleged negligence of Lessor, or its employees, agents or
representatives, or any party over whom Lessor is alleged to have authority or
control.

ARTICLE 21.

Condemnation

21.1 Effect of Taking. If there shall be taken by exercise of the power of
eminent domain during the term of the Lease any part of the Leased Premises or
the Building, Lessor may

 

21



--------------------------------------------------------------------------------

elect either to terminate this Lease and all future obligations of the parties
hereunder, or to continue this Lease in effect. If Lessor elects to continue the
Lease, the rental shall be reduced in proportion to the area of the Leased
Premises so taken and Lessor shall repair any damage to the Leased Premises or
the Building resulting from such taking. All sums awarded or agreed upon between
Lessor and the condemning authority for the taking of the interest of Lessor or
Lessee, whether as damages or as compensation, shall be the property of Lessor
and Lessee hereby assigns to Lessor any right of Lessee therein or claim of
Lessee thereto. If Lessor elects to terminate this Lease, rental shall be
payable up to the date that possession is taken by the condemning authority, and
Lessor will refund to Lessee any prepaid unaccrued rent less any sum then owing
by Lessee to Lessor.

ARTICLE 22.

Assignment or Sublease

22.1 No Assignment. Lessee shall not sublet all or any part of the Leased
Premises without the prior written consent of Lessor, and any attempted or
purported sublease or assignment by Lessee without Lessor’s prior written
consent shall be void at the option of Lessor.

22.2 Notice of Proposed Sublet or Assignment. In the event Lessee should desire
to assign this Lease or sublet the Leased Premises or any part thereof, Lessee
shall give Lessor written notice of such intent, including the name and address
of the proposed sublessee or assignee, a current financial statement of the
proposed sublessee or assignee, and all information concerning the proposed
sublease or assignment, at least thirty (30) days in advance of the date on
which Lessee desires to make such sublease or assignment,

22.3 Lessor’s Options Upon Receipt of Notice. Lessor shall have a period of
thirty (30) days following receipt of such notice within which to notify Lessee
in writing that Lessor elects:

(a) to terminate this Lease as to the space so affected as of the date so
specified by Lessee in which event Lessee will be relieved of all further
obligation hereunder as to such space, and may (without obligation to do so)
lease all or part of such terminated space to the proposed assignee or
sublessee, or

(b) to permit Lessee to assign or sublet such space; provided, however, that if
the rental rate agreed upon between Lessee and the sublessee is greater than the
rental rate that Lessee must pay Lessor, then one-half of such excess rental
shall be deemed additional rent owed by Lessee to Lessor and shall be paid by
Lessee to Lessor in the same manner that Lessee pays the Base Rental as
specified in Article 3; or

(c) to refuse to consent to Lessee’s assignment or subleasing such space and to
continue this Lease in full force and effect as to the entire Leased Premises.

If Lessor should fail to notify Lessee in writing of such election within such
thirty (30) day period, Lessor shall e deemed to have elected option (c) above.
If Lessor elects to exercise option (b) above, Lessee agrees to provide at
Lessee’s expense, direct access from such sublet space to a public corridor of
the Building. No assignment or subletting by Lessee shall receive

 

22



--------------------------------------------------------------------------------

Lessee of any then existing or future accruing obligation under this Lease. Any
and all consideration paid to Lessee in connection with any sublease or
assignment in excess of the rental called for herein shall be for Lessor’s
account and shall be paid over to Lessor by Lessee upon Lessee’s receipt
thereof.

ARTICLE 23.

Assignment by Lessor

23.1 Lessor May Assign. Lessor shall have the right to transfer assign, in whole
or in part, all of its rights and obligation hereunder and in the Complex and
property referred to in this Lease, and in such event and upon its transferee’s
assuming Lessor’s future accruing obligations hereunder, no further liability or
obligation shall thereafter accrue against Lessor under this Lease.

ARTICLE 24.

Rules and Regulations

24.1 Adoption by Lessor; Lessee’s Compliance. Lessee agrees to comply with all
reasonable rules and regulations that Lessor may adopt from time to time for
operation of the Complex, parking areas and drives and protection and welfare of
the Complex and covered parking structures, its tenants, visitors and occupants.
Present rules and regulations entitled “Rules and Regulations” are attached to
this Lease as Exhibit “D” and are incorporated herein by this reference. Any
amendments, modifications or additions to such Rules and Regulations shall
become a part of this Lease upon delivery of a copy thereof to Lessee in
accordance with Article 43.1 of this Lease.

ARTICLE 25.

Governmental Regulations

25.1 Lessee Must Comply. Lessee shall, at Lessee’s sole cost and expense, comply
with all requirements of all county, municipal, state, federal and other
applicable governmental authorities, now in force or which may hereafter be in
force, pertaining to Lessee’s use of the Leased Premises, and shall faithfully
observe in the use of the Leased Premises all municipal and county ordinances
and state and federal statutes, laws and regulations now in force or which may
hereafter be in force.

ARTICLE 26.

Solicitation of Business

26.1 No Solicitation Permitted. Lessee and Lessee’s employees, officers, agents,
licensees and invitees shall not solicit business in the Building or the
Building’s parking facilities or common areas or elsewhere within the Complex,
nor shall Lessee distribute any handbills or other advertising matter on
automobiles parked in the parking facilities in common areas.

 

23



--------------------------------------------------------------------------------

ARTICLE 27.

Taxes on Lessee’s Personal Property

27.1 Lessee Responsible for Taxes. Lessee shall be responsible for and shall pay
before delinquency all municipal, county or state taxes assessed during the term
of this Lease against any occupancy interest or personal property of any kind,
owned by or placed in, upon or about the Leased Premises by Lessee.

ARTICLE 28.

Mechanic’s and materialmen’s Liens

28.1 Lessee not Authorized to Create. Lessee shall pay promptly all contractors
and materialmen, and prevent the filing and attachment of any lien or claim of
lien to the Leased Premises, the Complex and/or this Lease. Nothing herein shall
be read or construed to authorize Lessee to construct any Improvements on behalf
of Lessor or to create on behalf of or for the account of Lessor any mechanic’s,
materialman’s or other lien of any kind on the Land, Building or any part of the
Complex (other than Lessee’s leasehold interest in the Leased Premises under
this Lease), and such authority is hereby expressly denied to Lessee.

28.2 Lessee’s Obligations to Obtain Release. Should any such lien notice be made
or filed against the Land, the Complex or Lessee’s leasehold interest, Lessee
shall bond against (in form, amount and content satisfactory to Lessor) or
discharge the same within fifteen (15) days after written request by Lessor
(which period shall be in lieu of any notice or opportunity to cure required by
Article 31.1 hereof). In the event of Lessee’s failure to do so Lessor may
(among its other remedies) pay the amount thereof and add the cost, including
attorney’s fees (plus a seven and one-half percent (7.5%) charge for Lessor’s
overhead and administrative costs) to the next month’s rental due hereunder.

ARTICLE 29.

Lessor’s Mortgages

29.1 Subordination. Lessor and Lessee hereby agree that this Lease shall be and
is hereby declared to be and is hereby made subject and subordinate to any first
mortgage or first deed of trust now or at any time hereafter affecting the
Leased Premises.

29.2 Attornment. In the event of a foreclosure of the first mortgage or first
deed of trust, Lessee agrees to attorn to the mortgagee or its successors in
interest upon demand.

29.3 Further Assurance Documents. Lessee agrees to execute an appropriate
instrument furnished by Lessor or its mortgage to further confirm the
subordination of this Lease to any such mortgage and Lessee’s attornment, but
such further instrument shall not be necessary to effectuate the subordination
or attornment herein provided for. Lessee hereby appoints Lessor or its
successors in interest as its attorney-in-fact to execute any and all documents
necessary to effectuate all the provisions of this Article 29.

29.4 Subordination and Non-disturbance Agreement. Lessor shall use commercially
reasonable efforts to obtain and deliver to Lessee, upon Lessee’s written
request, a Subordination, Non-disturbance and Attornment Agreement (the “SNDA”)
from Lessor’s mortgagee providing, as a condition to Lessee’s subordination or
attornment to such mortgagee, that Lessee shall not be disturbed in its
possession of the Property during the Term. Nor its rights under the Lease
terminated, so long as Lessee is not in default under the Lease beyond any
applicable cure period.

 

24



--------------------------------------------------------------------------------

ARTICLE 30.

Lessee’s Covenants

30.1 Covenants. Lessee hereby covenants and agrees (among its other covenants
herein) as follows:

(a) To pay all rent or other monies as such become due and payable to Lessor
under this Lease, at all times and in the manner specified, including, but not
limited to, the late charge provided for in Article 3.5, if applicable, and to
pay interest on all past due rental amounts and other past due payments at the
maximum rate of interest permitted by Article 5069-1.04 of the Texas Revised
civil Statutes, as amended, from the due date until paid.

(b) To permit Lessor to install signs on the interior or exterior of the
Building, or change the name of the Building or street address after thirty
(30) days’ written notice of Lessor’s intention to do so.

(c) To permit Lessor six (6) months prior to the termination of the Lease to
show the Leased Premises during business or non-business hours to prospective
lessees and to advertise the Leased Premises for rent.

(d) To surrender and return the Leased Premises and all keys, equipment and
fixtures of Lessor in as good condition as when Lessee originally took
possession, ordinary wear and tear, fire ore other casualty not caused by
Lessee’s negligence, and natural deterioration alone excepted, promptly at the
termination of this Lease by lapse of time or otherwise; provided, however, that
all Lessee’s fixtures and personal property shall be removed on or prior to the
date of termination of this Lease and those fixtures and personal property not
removed from the Leased Premises within ten (1) days after date of termination
of this Lease shall be conclusively presumed to have been abandoned by Lessee
and title thereto shall, at Lessor’s election, pass to Lessor under this Lease
as a bill of sale.

(e) Not to advertise the business, profession or activities of Lessee in any
manner which violates the letter or spirit of any code of ethics adopted by any
recognized association or organization pertaining thereto or use the name of the
Building for any purpose other than that of the business address of Lessee or
use pictures or likenesses of the Building or the Building name in any
letterheads, envelopes, circulars, notices, advertisements, containers or
wrapping material, without Lessor’s prior written consent.

(f) To conduct its business and control its agents, employees, invitees,
customers and visitors in such manner as to not create any nuisance, or
interfere with, annoy or disturb any other tenant or Lessor in its operation of
the Building.

(g) Not to permit, erect and/or place drapes, furniture, fixtures, shelving,
display cases or tables, lights, signs or advertising devices in front of or in
the proximity of interior and exterior windows, glass panels or glass doors
providing a view into the interior of the Leased Premises unless same shall have
been first approved in writing by Lessor.

 

25



--------------------------------------------------------------------------------

(h) To observe and perform each and all terms, provisions and agreements of this
Lease to be observed and performed by Lessee.

ARTICLE 31.

Default by Lessee; Lessor’s Remedies

31.1 Events of Default. Each of the following acts or omissions of Lessee or
occurrences shall constitute an event of default (hereinafter called an “Event
of default”):

(a) Failure or refusal by Lessee to make the timely and punctual payment of any
rent ore other sums payable under this Lease when and as the same shall become
due and payable, provided that Lessor has given Lessee three (3) days’ written
notice that such amount is overdue; provided further, however, that once Lessor
has given Lessee two (2) such notices during the term of this Lease for any one
or more times that any payments are not made when due hereunder, Lessor shall
not be required to give further notice or any notice at all with respect to
subsequent defaults, and the failure or refusal by Lessee to timely make any
payment thereafter due hereunder shall immediately constitute an Event of
Default entitling Lessor to pursue its remedies without notice or demand. For
purposes of this Lease, a monthly statement indicating any rent or other sum is
“past-due” shall constitute sufficient notice under this Section 31.1(a) that
rent or other sums are past due and payable hereunder; or

(b) Abandonment or vacating of the Leased Premises or any significant portion
thereof by Lessee, or taking such action as in the reasonable judgment of Lessor
evidences an intent to so vacate or abandon; or

(c) The filing or execution or occurrence of a petition in bankruptcy or other
insolvency proceeding by or against Lessee or any Guarantor; or petition or
answer seeking relief against Lessee or any Guarantor under any provision of the
U.S. Bankruptcy Code; or an assignment for the benefit of creditors or
composition of the debts or obligations of Lessee or any Guarantor; or a
petition or other proceeding by or against Lessee or any Guarantor for the
appointment of a trustee, receiver or liquidator for such party or any of its
property; or a proceeding by any governmental authority for the dissolution or
liquidation of Lessee or any Guarantor; or

(d) Any attempt by Lessee to assign or otherwise transfer, sublease or encumber
this Lease, or any interest herein, or the occupation or use of the Leased
Premises, or any portion thereof, by persons other than Lessee in violation of
Article 22; or

(e) Failure by Lessee in the performance or compliance with any of the
agreements, terms, covenants or conditions provided in this Lease, other than
those referred to in Article 31.1(a) through (d), for a period of ten (1) days
after notice from Lessor to Lessee specifying the items in default; or

(f) Default by Lessee under any other lease made by Lessee or any party related
to or affiliated with Lessee) for any other space in the Building; or

 

26



--------------------------------------------------------------------------------

(g) Lessor’s determination that any financial or other information provided by
Lessee or any Guarantor regarding its assets, business or status is or was when
given inaccurate, untrue or incorrect in any material respect.

31.2 Certain Lessor Remedies. This Lease is subject to the limitation that if
and whenever any Event of Default shall occur, Lessor may, at its option and
without prior verbal or written notice to Lessee, in addition to all other
rights and remedies given hereunder or y law or equity, continue this Lease in
full force and effect and/or do any one or more of the following, automatically
reserving its claims for damages as hereinafter stated:

(a) Terminate this Lease, in which event Lessee shall immediately surrender
possession of the Leased Premises to Lessor; and/or

(b) Enter upon and take possession of the Leased Premises and expel or remove
Lessee and any other occupant therefrom with or without having terminated the
Lease; and/or

(c) Alter locks and other security devices at the Leased Premises; and/or

(d) Discontinue any construction of improvements of the Leased Premises called
for in this Lease.

31.3 No Implied Acceptance of Surrender. Exercise by Lessor of any one or more
remedies granted under Article 31.2 or otherwise available shall not be deemed
to be an acceptance of surrender of the Leased Premises by Lessee, whether by
agreement ore by operation of law, it being understood that such surrender can
be effected only by express written notice from Lessor to Lessee that Lessor is
releasing Lessee from all further obligation hereunder.

31.4 Lessee’s Liability Upon Termination. In the event Lessor elects to
terminate the Lease by reason of an Event of Default, then notwithstanding such
termination, Lessee shall be liable for and shall pay to Lessor, at Lessor’s
address as shown in Item 2 of the Basic Lease Provisions, the sum of all rent
and other indebtedness accrued to the date of such termination, and all expenses
incurred by Lessor as provided in Article 31.6, plus, as damages, an amount
equal to the rental payable hereunder for the remaining portion of the Lease
term (had such term not be terminated by Lessor prior to the stated term set
forth in the Basic Lease Pro visions), less the fair market rental value of the
Leased Premises for the remaining portion of the Lease term, as determined by
Lessor. Lessor and Lessee hereby agree that such fair market rental value shall
in no event be deemed to exceed fifth percent (50%) of the rental payable
hereunder for the remaining portion of the Lease term; provided, however, that
in the event Lessor relets or lists the Leased Premises for reletting (including
any ongoing general listing with a licensed broker for leasing of space in the
Building generally) following a termination of this Lease as a result of a
Lessee default, Lessor and Lessee hereby stipulate and agree that the fair
market value of the Leased Premises for the period between the date that the
Leased Premises are listed as available for lease and the date of judgment in a
suit by Lessor herein shall not exceed the Lessor of fifty percent (50%) of the
rental that would have accrued hereunder for that period, or (ii) the actual net
amount collected by Lessor as a result of such reletting, if any. The foregoing
situations where termination by Lessor is the result, in whole or in part, of
(A) defaults by Lessee in the

 

27



--------------------------------------------------------------------------------

nature specified in Articles 31.1(a), (b), (c), and (d), above which are hereby
stipulated and agreed to go to the essence of this Lease and to be material
defaults), and (B) defaults by Lessee under articles 31.1(e) and (f) only to the
extent that the particular default in question under Article 31.1(e) or (f) is
material in the context of the overall agreement of the parties represented by
this Lease (provided that a violation of any use restriction contained herein is
expressly stipulated to constitute a material default by Lessee).

31.5 Lessee’s Liability Upon Repossession. In the event that Lessor elects to
repossess the Leased Premises without terminating the Lease, Lessee shall, at
Lessor’s election, be liable for and shall pay to Lessor at Lessor’s address as
shown in Item 2 of the Basic Lease Provisions, either of the following: (a) All
rent and other indebtedness accrued to the date of such repossession, plus rent
required to be paid by Lessee to Lessor during the remainder of the Lease term
as stated in Item 7 of the Basic Lease Provisions, diminished by any net sums
thereafter received by Lessor through reletting the Leased Premises during such
period (after deducting expenses incurred by Lessor as provided in Article
31.6), it being expressly agreed that re-entry by Lessor will not affect the
obligations of Lessee for the unexpired term of the Lease; in no event shall
Lessee be entitled to any excess of the rent obtained by relating over and above
the rent herein reserved; and actions to collect amounts due by Lessee as
provided in this Article 31.5 may be brought from time to time, on one or more
occasions, without the necessity of Lessor’s waiting until expiration of the
Lease term; or (b) The sum of all rent and other indebtedness accrued to the
date of such termination, and all expenses incurred by Lessor as provided in
Article 31.6, and, without prior notice to Lessee Lessor may accelerate and
declare immediately due and payable all rentals payable hereunder for the
remaining portion of the Lease term (had such term not been terminated by Lessor
prior to the date of expiration stated in Item 7 of the Basic Lease Provisions);
provided, however, that Lessee shall be entitled to a credit against such
accelerated rentals for the fair market rental value of the Leased Premises for
the remaining portion of the Lease term, as determined by Lessor. Lessor and
Lessee hereby agree that such fair market rental value shall in no event be
deemed to exceed fifty percent (50%) of the rental payable hereunder for the
remaining portion of the Lease term; provided, however, that in the event Lessor
relets or lists the Leased Premises for reletting (including any ongoing general
listing with a licensed broker for leasing of space in the Building generally)
following a termination of this Lease as a result of a Lessee default, Lessor
and Lessee hereby stipulate and agree that the fair market value of the Leased
Premises for the period between the date that the Leased Premises are listed as
available for lease and the date of judgment in a suit by Lessor herein shall
not exceed the lesser of (a) fifty percent (50%) of the rental that would have
accrued hereunder for that period, or (b) the actual amount collected by Lessor
as a result of such reletting, if any. The foregoing fifty percent
(50%) limitation on the credit for the fair market rental value of the Leased
Premises following default shall be limited to situations where termination by
Lessor is the result, in whole or in part, of defaults in the nature of those
specified in Article 31.4(A) or (B), above.

31.6 Other Liabilities of Lessor. If an Event of Default occurs, Lessee shall,
in addition to all amounts due under Article 31.4 and Article 31.5, be liable
for and shall pay to Lessor (to the extent that any such amount is not also
deducted from the credit given Lessee for rent received by Lessor from any
reletting), at Lessor’s address as shown in item 2 of the Basic Lease Provisions
and in addition to any sum provided to be paid elsewhere in this Article 31, any
and all of the following described amounts:

(a) Broker’s fees payable to Lessor or any affiliates of Lessor or any outside
broker in connection with reletting the whole or any part of the Leased
Premises;

 

28



--------------------------------------------------------------------------------

(b) The cost of removing and storing Lessee’s or other occupant’s property;

(c) The cost of repairing, altering, remodeling or otherwise putting the Leased
Premises into a condition acceptable to a new tenant or tenants; and

(d) All reasonable expenses incurred by Lessor in enforcing Lessor’s remedies,
including, but not limited to, reasonable attorney’s fees (which shall in no
event be less than fifteen percent (15%) of the amount due Lessor). Past due
rental amounts, including, but not limited to, Base Rental, Additional Rent,
Additional Monthly Rent, amounts payable in accordance with Article 9.3, all
late charges and other past due payments shall bear interest at the maximum rate
permitted by Article 5069-1.04 of the Texas Revised civil Statutes, as amended,
from due date until paid.

31.7 Right to Change Locks. In the event that Lessor is entitled to change the
locks at the Leased Premises pursuant to any of the foregoing provisions, Lessee
agrees that entry may be gained for that purpose through use of a duplicate or
master key or any other peaceable means, that same may be conducted out of the
presence of Lessee if Lessor so elects, that no notice shall be required to be
posted by the Lessor on any door to the Leased Premises (or elsewhere)
disclosing the reason for such action or any other information, and that Lessor
shall not be obligated to provide a key to the changed lock to Lessee unless
Lessee shall have first: other information, and that Lessor shall not be
obligated to provide a key to the changed lock to Lessee unless Lessee shall
have first:

(a) Brought current all payments due to Lessor under this Lease; provided,
however, that if Lessor has theretofore formally and permanently repossessed the
Leased Premises by notice pursuant to Article 31.2(b) hereof, or has terminated
this Lease by notice pursuant to Article 31.2(a) hereof, then Lessor shall be
under no obligation to provide a key to the new lock(s) to Lessee regardless of
Lessee’s payment of past-due rent or other past-due amounts, damages, or any
other payments or amounts of any nature or kind whatsoever;

(b) Fully cured and remedied to Lessee’s satisfaction all other defaults of
Lessee under this Lease (but if such defaults are not subject to cure, such as
early abandonment or vacating of the Leased Premises, then Lessor shall not be
obligated to provide the new key to Lessee under any circumstances); and

(c) Given Lessor security and assurance reasonably satisfactory to Lessor that
Lessee intends to and is able to meet and comply with its future obligations
under this Lease, both monetary and non-monetary.

Lessor will, upon written request by Lessee, at Lessor’s convenience and upon
Lessee’s execution and delivery of such waivers and indemnifications as Lessor
may require, at Lessor’s option either (i) escort Lessee or its specifically
authorized employees or agents to the Leased Premises to retrieve personal
belongings and effects of Lessee’s employees (as opposed to property which is an
asset of Lessee or any Guarantor), and property of Lessee that is not subject to
the landlord’s liens and security interests described in Article 33.1, below, or
(ii) obtain from

 

29



--------------------------------------------------------------------------------

Lessee a list of such property described in (i), above, and arrange for such
items to be removed from the Leased Premises and made available to Lessee at
such place and at such time in or about the premises of the Building as Lessor
may designate; provided, however, that if Lessor elects option (ii), then Lessee
shall be required to deliver to Lessor such waivers and indemnifications as
Lessor may require in connection therewith, and pay in cash in advance to Lessor
(A) the estimated costs that Lessor will incur in removing such property from
the Leased Premises and making same available to Lessee at the stipulated
location, and (B) all moving and/or storage charges theretofore incurred by
Lessor with respect to such property. The provisions of this Article 31.7 are
intended to override and supersede any conflicting provisions of the Texas
Property Code (including, without limitation, Sections 93.0001 et seq. thereof,
as enacted effective September 1, 1989, and any amendments or successor statutes
thereto), and of any other law, to the maximum extent permitted by applicable
law.

31.8 Lessor’s Right to Relet. In the event of termination or repossession of the
Leased Premises for an Event of Default, Lessor shall not have any obligation to
relet or attempt to relet the Leased Premises, or any portion thereof, or to
collect rental after reletting; but Lessor shall have the option to relet or
attempt to relet. In the event of relating, Lessor may relet the whole or any
portion of the Leased Premises for any period, to any tenant, for any rental,
and for any use and purpose.

31.9 Lessor’s Right to Remedy. If Lessee should fail to make any payment or cure
any default under this Lease within the time period (if any) provided for in
Article 31.1, above, Lessor, without being under any obligation to do so and
without thereby waiving such default, may make such payment and/or remedy such
other default for the account of Lessee (and enter the Leased Premises for such
purpose), and thereupon Lessee shall be obligated to, and hereby agrees to, pay
Lessor, upon demand, all costs, expenses and disbursements (including, but not
limited to, reasonable attorney’s fees) incurred by Lessor in taking such
remedial action.

31.10 Attorney’s Fees. In case of default arising under this Lease by either
party to this Lease, should it become necessary for the non-defaulting party to
place the enforcement of this Lease or any part thereof, in the hands of an
attorney, or to file suit upon the default, or the default is collected or
enforced through any judicial proceeding whatsoever, the defaulting party shall
reimburse the non-defaulting party for all reasonable expenses incurred by the
non-defaulting party by reason of such default, including (but not limited to)
reasonable attorneys’ fees and court and related costs.

ARTICLE 32.

Default by Lessor; Lessee’s

32.1 Notice to Lessor. In the event of any default by Lessor, Lessee’s exclusive
remedy shall be, subject to the limitation provided in Article 19.1, an action
for damages Lessee hereby waiving the benefit of any laws granting Lessee a lien
upon the property of the Lessor and/or upon rent due Lessor), but prior to any
such action, Lessee shall give Lessor written notice specifying such default
with particularity, and Lessor shall thereupon have thirty (30) days (plus such
additional reasonable period as may be required in the exercise by Lessor of due
diligence) in which to cure any such default. Unless and until Lessor fails to
so cure any default after such notice. Lessee shall not have any remedy or cause
of action by reason thereof. All

 

30



--------------------------------------------------------------------------------

obligations of Lessor hereunder will be construed as covenants, not conditions;
all such obligations will be binding upon Lessor only during the period of its
ownership of the Building and the Complex and not thereafter. Under no
circumstances whatsoever shall Lessor ever be liable hereunder for consequential
damages or special damages.

32.2 Notice to Lessor’s Mortgagee(s). If the Building and/or the Leased Premises
are at any time subject to a mortgage and/or mortgage and deed of trust, then in
any instance in which Lessee gives notice to Lessor alleging default by Lessor
hereunder, Lessee shall also simultaneously give a copy of such notice to each
Lessor’s mortgagee (provided that such mortgagee shall have furnished written
notice to Lessee of such mortgagee’s address), and each Lessor’s mortgagee shall
have the right (but not the obligation) to cure or remedy such default during
the period that it is permitted to Lessor hereunder, plus an additional period
of thirty (30) days, and Lessee shall accept such curative or remedial action
(if any) taken by Lessor’s mortgagee, with the same effect as if such action had
been taken by Lessor. Lessor agrees to furnish Lessee with the name and address
of all mortgagees upon request by Lessee.

ARTICLE 33.

Lien for Rent

33.1 Lien. In consideration of the mutual benefits arising under this Lease,
Lessee and Guarantor(s) hereby grant to Lessor a lien and security interest on
all property of Lessee and Guarantor(s) now or hereafter placed in or upon the
Leased Premises, and such property shall be and remain subject to such lien and
security interest of Lessor for payment of all rent and other sums agreed to be
paid by Lessee and Guarantor(s) under or with respect to this Lease. The
provisions of this article 33.1 relating to such lien and security interest
shall constitute a security agreement under the Texas Uniform Commercial Code so
that Lessor shall have and may enforce a security interest on all property of
Lessee and Guarantor(s) now or hereafter placed in or on the Leased Premises,
including, but not limited to, all fixtures, machinery, equipment, furnishings
and other articles of personal property. All exemption laws are hereby waived by
Lessee and Guarantor(s).

ARTICLE 34.

Non-Waiver

34.1 Lessor Not Deemed to Waive Rights by Inaction. Neither acceptance of rent
or any other amount due hereunder by Lessor nor failure to complain of any
action, non-action or default of Lessee, whether singular or repetitive, shall
constitute a waiver of any of Lessor’s rights hereunder. Waiver by Lessor of any
right for any Event of Default by Lessee shall not constitute a waiver of any
right for either a subsequent default of the same obligation or any other
default. No act or thin done by Lessor or its agents or representatives shall be
deemed to be an acceptance of surrender of the Leased Premises and no agreement
to accept a surrender of the Leased Premises shall be valid unless it is in
writing and signed by a duly authorized officer or agent of Lessor.

 

31



--------------------------------------------------------------------------------

ARTICLE 35.

Early Occupancy

35.1 Early Occupancy by Lessee. Lessee will not occupy or attempt to occupy the
Leased Premises or any part thereof prior to the date tendered by Lessor to
Lessee pursuant to the terms hereof, except with the prior written consent of
Lessor. If Lessee takes occupancy of any part of the Leased Premises prior to
the beginning of the Lease term, all provisions of this Lease shall be in full
force and effect commencing upon such occupancy, and rent for such period shall
be paid by Lessee at the Base Rental rate as specified in item 6(a) of the Basic
Lease Provisions.

ARTICLE 36.

Holding Over

36.1 Lessee Holdover. If Lessee should remain in possession of the Leased
Premises after the expiration or termination of this Lease, without the
execution by Lessor and Lessee of a new lease, then Lessee shall be deemed to be
occupying the Leased Premises as a tenant-at-sufferance subject to all the
covenants and obligations of this Lease, and shall pay daily rent equal to
double the amount of the sum of the Base Rental plus the Additional Monthly Rent
then most recently in effect, for the entire holdover period. No holding over by
Lessee after the term of this Lease with the written consent of Lessor shall
operate to extend the Lease for a longer period than one (1) month, and any
holding over with the consent of Lessor in writing (unless a different term is
specified therein) shall thereafter constitute this lease from month to month.

ARTICLE 37.

Estoppel Certificate

37.1 Lessee to Provide Certification. Lessee agrees that at any time and from
time to time upon not less than ten (10) days’ prior request by Lessor, Lessee
shall prepare, execute and deliver to Lessor a statement in writing certifying
(a) the date upon which the term of this Lease commences and terminates; (b) the
date to which Base Rental and any Additional Monthly Rent has been paid; (c) the
amount of any Security Deposit; (d) that Lessee has accepted and is occupying
the Leased Premises (and, if not, a statement as to why Lessee has not accepted
and is not occupying the Leased Premises); (e) that the Lease is in full force
and effect and has not been modified or amended (and if not, a statement
explaining why the Lease is not in full force and effect, or a list of the
modifications or amendments to the Lease); (f) that all improvements to the
Leased Premises have been satisfactorily completed (and, if not, a statement
listing any improvements that have been satisfactorily completed); (g) that
there are no defaults of Lessor under the Lease nor existing condition upon
which the giving of notice or lapse of time would constitute a default (or, if
there are any such defaults, a statement listing such defaults); (h) that Lessee
has not received any concession; (i) that Lessee has received no notice from any
insurance company of any defects or inadequacies of the Leased Premises (or, if
Lessee has received such notice, attaching a copy of such notice to the
statement); (j) that Lessee has no options or rights other than as set forth in
the Lease (or, if Lessee has such options and rights, a statement listing such
options and rights); (k) Lessee’s and/or the Guarantors’ then current financial
condition, and (1) such other matters which Lessor may reasonably request. If
such statement is to be delivered to a purchaser of the Complex, it shall
further include the agreement of Lessee to recognize such purchaser as Lessor
under the Lease and to thereafter pay rent to such purchaser or its designee in
accordance with the terms of this Lease, and Lessee acknowledges that any such
purchaser will rely on such purchaser or its designee in accordance

 

32



--------------------------------------------------------------------------------

with the terms of this Lease, and Lessee acknowledges that any such purchaser
will rely on such statement. Lessee’s failure to deliver such statement within
such time shall be conclusive upon Lessee that this Lease is in full force and
effect without any modification and that there are no defaults. Lessee agrees
that the failure to deliver such statement shall be an event of default under
this Lease.

ARTICLE 38.

Memorandum of Lease

38.1 No Filing Unless Requested by Lessor. Lessee agrees, if so requested by
Lessor, at any time to execute a Memorandum of Lease in recordable form setting
forth the names of the parties, the term of the Lease (stating declaration of
commencement of the Lease term provided for in Article 2.1), and the description
of the Leased Premises, which Lessor may record in order to give record notice
to third parties of this Lease. Except at Lessor’s request pursuant hereto,
Lessee shall never file in the Real Property Records or other public records of
the Relevant County any memorandum, affidavit, notation or evidence of this
Lease, and violation, of this covenant by Lessee shall be an Event of Default
which is not subject to any requirement of notice from Lessor or opportunity of
Lessee to cure the same before Lessor pursues its remedies.

ARTICLE 39.

INTENTIONALLY DELETED

ARTICLE 40.

Tender and Delivery of Lease Instrument

40.1 Lease Not Offer By Lessor. Submission of this instrument for examination
does not constitute an offer, reservation of or option for the Leased Premises.
This instrument becomes effective as a lease only upon execution and delivery by
both Lessor and Lessee.

ARTICLE 41.

Time is of the Essence

41.1 Time of Essence. In all instances where Lessee is required under the terms
of this Lease to pay any sum or do any act at a particular indicated time or
within an indicated period, it is understood that time is of the essence.

ARTICLE 42.

Independent Obligations; Waiver of Implied Warranties

42.1 Independent Obligations; Waiver. LESSEE HEREBY AGREES AS A MATERIAL PART OF
THE CONSIDERATION FOR LESSOR’S ENTERING INTO THIS LEASE, THAT LESSOR, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE, HAS MADE NO WARRANTIES TO LESSEE
(OR ANY OF LESSEE’S EMPLOYEES OR AGENTS) REGARDING THE CONDITION OF THE LEASED
PREMISES, EITHER EXPRESS OR IMPLIED, AND LESSOR HEREBY EXPRESSLY DISCLAIMS ANY
WARRANTY (INCLUDING ANY IMPLIED WARRANTY) THAT THE LEASED PREMISES ARE SUITABLE
FOR LESSEE’S INTENDED USE THEREOF. LESSEE AGREES THAT LESSEE’S OBLIGATION TO PAY
RENT HEREUNDER IS NOT

 

33



--------------------------------------------------------------------------------

DEPENDENT UPON THE CONDITION OF THE LEASED PREMISES OR THE PERFORMANCE BY LESSOR
OR ITS OBLIGATIONS HEREUNDER. BUT THAT LESSEE WILL CONTINUE TO PAY RENT WHEN DUE
HEREUNDER, WITHOUT ABATEMENT, SET-OFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH
BY LESSOR OF ANY OF ITS EXPRESS OBLIGATIONS UNDERTAKEN IN THIS LEASE.

ARTICLE 43.

Notice

43.1 Notices. Any notice which may or shall be given under the terms of this
Lease (except for notice of nonpayment of rent under Article 31.1(a) which may
be sent by regular mail) shall be in writing and shall be either delivered by
hand or sent by United States registered or certified mail, postage prepaid,
return receipt requested, for Lessor and Lessee, to the address for notices set
forth in Item 2 of the Basic Lease Provisions. Such addresses may be changed
from time to time by either party by giving notice as provided above in this
Article 43.1. Notice shall be deemed given and received when delivered to the
premises of the herein stipulated address of the party (if delivered by hand),
of (if sent by mail) on the earlier of (i) actual receipt, or (ii) the third
(3rd) business day after deposit with the United States Postal Service. Any
notice required of Lessor herein may be given, at Lessor’s option, by an
attorney engaged by Lessor.

ARTICLE 44.

Brokers

44.1 Lessee’s Representations and Indemnities. Lessee hereby warrants and
represents that Lessee has had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, excepting only the broker(s)
named in Item 9 of the Basic Lease Provisions, if any, and that Lessee knows of
no other real estate broker(s) or agent(s) who is(are) or might be entitled to a
commission in connection with this Lease. Lessee hereby agrees to indemnify,
defend and hold harmless Lessor from and against any and all claims and
liabilities (including attorney’s fees) of any agent, broker, finder or other
similar party claiming through Lessee other than the broker(s) named in Item 9
of the Basic Lease Provisions, if any, to the extent of the commissions agreed
to be paid by Lessor.

44.2 Lessor’s Obligations. Lessor agrees to pay all real estate commissions due
in connection with this Lease to the broker(s) in the Basic Lease Provisions to
the extent of Lessor’s written agreements with those broker(s), provided that
such broker(s) can produce suitable evidence of their licensure by the State of
Texas in a manner that such commission payment would not be in violation of any
applicable law.

ARTICLE 45.

Entire Agreement and Binding Effect

45.1 No Other Agreements. This Lease and any addenda or exhibits signed or
initialed by the parties constitute the entire agreement between Lessor and
Lessee and no prior written or prior or contemporaneous oral promises or
representations shall be binding. Except as relates to changes in the Rules and
Regulations provided for in Article 24.1, this Lease shall not be amended,
changed or extended except by written instrument signed by both parties hereto.
The

 

34



--------------------------------------------------------------------------------

provisions of this Lease shall be binding upon and inure to the benefit of the
heirs, executors, administrators, successors and assigns of the parties, but
this provision shall in no way alter the restrictions set forth in Article 22.1,
in connection with assignment and subletting by Lessee.

ARTICLE 46.

Authority

46.1 Mutual Representations and Warranties. The parties to this Lease warrant
and represent to one another that each has the power and authority to enter into
this Lease in the name, title and capacity therein stated and on behalf of any
entity, person, or firm represented or purported to be represented by such
person, and that all formal requirements necessary or required by any state
and/or federal law in order for each to enter into this Lease have been fully
complied with. If Lessee is a corporation, Lessee shall be required to deliver
to Lessor contemporaneously with the execution of this Lease a certified Board
of Directors’ resolution evidencing the authority of Lessee and the individual
executing this Lease on behalf of Lessee to enter into this Lease and perform
Lessee’s obligations hereunder.

ARTICLE 47.

Law Governing

47.1 Texas Law Applies. This Lease shall be governed by, and construed, enforced
and interpreted in accordance with, the laws of the State of Texas.

ARTICLE 48.

Terminology

48.1 Construction of Terms. Whenever required by the context, as used in this
Lease, the singular number shall include the plural, and the masculine gender
shall include the feminine and the neuter. Titles of Articles are for
convenience only, and shall neither limit nor amplify the provisions of this
Lease. Any reference to an “Article” of “Section” in this Lease shall be to
provisions of this Lease, unless expressly provided to the contrary.

ARTICLE 49.

Severability

49.1 Invalidity of Certain Provisions Not Affect Others. This Lease is intended
to be performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations of the State of Texas. If any
provision of this Lease (other than the provisions pertaining to payment of rent
by Lessor), or the application thereof to any person or circumstance, shall, for
any reason and to any extent, be invalid or unenforceable, the remainder of this
Lease and the application of such provision to other persons or circumstances
shall not be affected thereby, but rather the remaining provisions shall be
enforced to the greatest extent permitted by applicable law.

 

35



--------------------------------------------------------------------------------

ARTICLE 50.

Waiver of Jury Trial

50.1 Waiver of Right to Trial by Jury. LESSEE HEREBY IRREVOCABLY WAIVES, TO THE
FULL EXTENT PERMITTED BY LAW ANY RIGHT TO HAVE A JURY IN CONNECTION WITH ANY
ACTION, LEGAL PROCEEDING OR HEARING WITH RESPECT TO THIS LEASE AND SUCH WAIVER
SHALL BE EFFECTIVE WITH RESPECT TO LESSEE AND ANY PARTY THAT MAY CLAIM THROUGH
LESSEE. LESSEE HAS READ THIS PARAGRAPH, HAS BEEN REPRESENTED BY COMPETENT LEGAL
COUNSEL OF ITS CHOICE, AND THE WAIVERS MADE IN THIS PARAGRAPH HAVE BEEN MADE
KNOWINGLY, INTENTIONALLY AND WILLINGLY AND AS PART OF THE CONSIDERATION FOR THIS
LEASE. LESSEE HAS NO KNOWLEDGE OF ANY DEFENSE THAT MAY BE MADE AGAINST
ENFORCEMENT OF THIS WAIVER AND AGREEMENT.

ARTICLE 51.

No Lessor Obligation to Provide Security

51.1 Release and Indemnity. Neither Lessor nor its property management agent
shall have any liability to Lessee or any third party whomsoever, including,
without limitation. Lessee’s employees, officers, agents, representatives,
contractors, customers, invitees or licensees, for damage, injury or loss to
persons or property resulting from criminal activity occurring upon the Leased
Premises, the Complex, or adjacent thereto, whether such criminal activity is by
other tenants, their employees, agents, officers, representatives, customers,
invitees, licensees, contractors or others, or is by any third parties
whomsoever. Lessee shall fully insure itself, as it may deem appropriate, to
protect itself from claims for any such possible injury, loss or damage to
persons or property resulting from criminal activity, including claims asserted
by its employees, agents, officers, representatives, customers, invitees,
licensees and contractors. Lessee shall indemnify, defend and hold harmless
Lessor and its property management agent from and against any claims for damage,
loss or injury to persons or property asserted by Lessee’s employees, agents,
officers, representatives, customers, invitees, licensees or contractors
resulting from any such criminal activity, WHETHER BASED ON ALLEGED NEGLIGENCE
OF LESSOR OR OTHERWISE.

51.2 Lessee’s Provision of Security. Subject to Lessor’s prior written approval,
which shall not be unreasonably withheld, Lessee may at its cost take whatever
precautions may be necessary in the Leased Premises and in the common areas of
the Complex to protect its employees, officers, agents, representatives,
customers, visitors, contractors, suppliers, invitees and licensees from
criminal activity when on the Leased Premises or the Complex, or I the vicinity
thereof, but nothing herewith shall be deemed or construed as an undertaking or
obligation enforceable against Lessee by any such third party. Lessee shall be
responsible for informing itself as to the risk of crime from time to time on
and in the vicinity of the Complex and Lessee shall not rely on Lessor to
obtain, monitor or disseminate such crime information. Any dissemination of
crime information by Lessor or its management agent shall be without obligation
or liability on the part of Lessor or its management agent to do so in the
future, and neither Lessor nor its management agent shall have liability or
responsibility for the accuracy or completeness of any such information as the
parties understand and acknowledge that such

 

36



--------------------------------------------------------------------------------

information shall be from sources the reliability of which Lessor does not
undertake to verify or investigate. Lessee is in an equal position by Lessor in
terms of its ability to investigate or obtain further verification of the facts
surrounding any particular crime reported by Lessor or otherwise coming to the
attention of Lessee.

ARTICLE 52.

Hazardous Materials

52.1 Definitions. As used in this Section the term “Hazardous Materials” shall
mean any substance, material, chemical, gas, waste or other matter, which has
been or in the future is classified by any federal, state or local law, code,
regulation, ruling, ordinance or order as being harmful to the environment,
public health or safety or the source of liability based upon the contamination
of property or the environment or for the cleanup of such contamination. The
term “Environmental Law” shall mean any law, code, regulation, ruling, ordinance
or order of any federal, state or local governmental authority concerning the
protection of the environment or regulating, prohibiting or imposing liability
for the contamination of property, soil, water or air by Hazardous Materials,
the release, movement, migration, use, handling, storage, treatment,
transportation or disposal of Hazardous Materials, or the cleanup or removal
thereof.

52.2 No Representation by Lessor. Lessor makes no representations regarding the
condition of the Leased Premises or the presence of Hazardous Materials at the
Leased Premises.

52.3 Lessee’s Covenants. Other than as permitted by the terms of Section 52.4,
below, Lessee covenants and agrees not to store, dump, bury, or spill Hazardous
Materials on, or otherwise contaminate with any Hazardous Materials, any part of
the Leased Premises or the Complex, or allow its employees, agents,
representatives, contractors, invitees, subtenants or concessionaries, if any,
to do so. Lessee shall be responsible for all costs incurred in complying with
all Environmental Laws relating to Hazardous Materials which Lessee or its
agent, employees, contractors, invitees, subtenants, or concessionaries, store,
use or handle in or upon the Leased Premises or the Complex at any time during
the Lease Term. Lessee shall indemnify, defend and hold harmless Lessor from and
against any and all claims, judgment, damages, penalties, fines, costs,
liabilities and losses (including, without limitation, sums paid in settlement
of claims, attorneys’ fees and expert fees) which arise out of any contamination
of the Complex or any part thereof by Lessee, its agents, employees,
contractors, or invitees, or any subtenant or concessionaire put into possession
of all or any part of the Leased Premises by Lessee, whether or not such claims
is based on the negligence or alleged negligence of Lessor or any other party.

52.4 Limited Permitted Uses. Provided that such Hazardous Materials are
necessary for the usual operation of a business the type described in the
Permitted Use provision hereof, and same are at all times stored, used and
handled, and disposed of off the premises of the Complex, in compliance with all
Environmental Laws, Lessee shall have the right to store, use and handle on the
Leased Premises minor quantities of generally available Hazardous Materials used
for routine cleaning and maintenance of the Leased Premises and other
operational aspects of its business being conducted in compliance with the
Permitted Use provisions hereof, and provided that same are at all times stored
and kept leak-free in their original manufacturer’s containers. Should Lessee
desire to conduct any operations upon the Leased Premises that are

 

37



--------------------------------------------------------------------------------

not contemplated by the first sentence of this Article 52.4 and that involve a
material or usually high risk of contamination of the Complex, and should Lessor
in its discretion determine to permit such use, Lessor reserves the right to
require Lessee to provide such environmental protection insurance coverage
naming Lessor as Lessor in its sole discretion determines to be appropriate.

52.5 This Section Supersedes any Conflicting Provision. The provision in this
Article 52 shall supersede any other provisions in this Lease regarding the use,
maintenance, repair, construction, remodeling or reconstruction of the Leased
Premises or Common Areas of the Complex, or any part thereof, to the extent
inconsistent with the provisions hereof. The representations, warranties and
agreements of the parties set forth herein shall survive the expiration of the
Lease Term or the termination of this Lease for any other reason whatsoever.

NOTICE. NO PERSON OTHER THAN THE INDIVIDUAL SIGNING BELOW AS THE AUTHORIZED
REPRESENTATIVE OF LESSOR MAY BIND THE LESSOR TO ANY AGREEMENT WHATSOEVER, AND
ANY ORAL OR VERBAL REPRESENTATIONS, STATEMENTS, PROMISES OR AGREEMENTS OF ANY
OTHER PERSON (REGARDLESS OF WHETHER PURPORTING TO REPRESENT OR APPARENTLY
REPRESENTING THE LESSOR) SHALL NOT BE BINDING ON LESSOR UNLESS EXPRESSLY
CONTAINED IN THIS LEASE.

EXECUTED in multiple counterparts, each of which shall have the force and effect
of an original, as of the date and year first set forth above.

 

38



--------------------------------------------------------------------------------

LESSOR:     LESSEE: By:   411 NSHP Partners, LP, a Texas Limited Partnership    
By:   Baseline Oil and Gas Corporation, a Nevada Corporation By:  

 

    Name:  

 

Title:   Manager     Title:   THOMAS KAEFZER Date:               , 2007    
Date:   Oct 29, 2007

 

39



--------------------------------------------------------------------------------

EXHIBIT “E”

RENEWAL OPTION

So long as Lessee is not in default of this Lease and has not exercised any
cancellation option or contraction option, if any, contained in this Lease,
Lessee, upon giving Lessor not less than eight (8) months nor more than twelve
(12) months prior written notice in each instance, shall have the right to renew
this Lease (“Renewal Option”) for one (1) additional five (5) year period(s)
(the “Renewal Term(s)”) at a Base Rental rate which shall be the then-current
Fail Market Value Rental Rate, as defined below, determined as provided herein.
All other terms and conditions of this Lease (other than Base Rental) shall
remain unchanged, and shall remain in effect during the Renewal Term(s) as to
which Lessee’s Renewal Option(s) has or have been properly exercised hereunder,
and the Premises shall be accepted for the Renewal Term(s) in “AS-IS” condition.

As such time as Lessee notifies Lessor of its election to renew this Lease for
the next succeeding Renewal Term that is available hereunder, Lessor shall,
within fifteen (15) days thereafter, notify Lessee of its interpretation of the
Fair Market Value Rental Rate. Lessee may accept the rate as quoted by Lessor at
the Base Rental for the Renewal Term in question, or elect to enter into
negotiations with Lessor for a period not to exceed thirty (30) days from the
date of Lessee’s receipt of Lessor’s notice of rental rate above, during which
time both parties shall negotiate to attempt to arrive at and agree upon the
Fair Market Value Rental Rate for the Renewal Term just exercised. Should Lessee
fail, for a period of fifteen (15) days after Lessor has given Lessee its Fair
Market Value Rental Rate notice referenced above, to give Lessor written notice
rejecting Lessor’s proposed Fair Market Value Rental Rate and electing to enter
negotiations with Lessor pursuant to the following sentence hereof, Lessee shall
be conclusively deemed to have accepted Lessor’s determination of the Fair
Market Value Rental Rate set forth in Lessor’s notice as the Base Rental for the
Renewal Term in question, and this Lease shall be binding on both parties for
the exercised Renewal Term at that stipulated Base Rental rate. Should a written
agreement on Fair Market Value Rental Rate for the Renewal Term in question not
be reached and executed by both parties during said thirty (30) day period, then
negotiations may continue or either party may, at its option, terminate the
negotiations by written notice thereof to the other at which time Lessee’s then
exercised and remaining Renewal Option(s), if any, shall expire and be of no
further force and effect. If Lessee is deemed to have accepted Lessor’s
determination of the Fair Market Value Rental Rate per the above provisions,
Lessee will within ten (10) days after Lessor’s written request (accompanied by
the proposed amendment document) execute and deliver to Lessor an amendment
prepared by Lessor confirming the extension of this Lease for the Renewal Term
in question at the Base Rental rate so determined, and failure by Lessee to do
so shall be a default by Lessee under this Lease; provided, however, that
Lessee’s failure or refusal to execute such amendment shall not be a condition
to Lessee’s obligations under this Lease for the Renewal Term in question. Under
no circumstance shall Lessee be entitled to file suit to determine, or in any
way require any third party to determine (by appraisal, arbitration or
otherwise), the Fair Market Value Rental Rate for any Renewal Term hereunder.

With respect to the Renewal Options, “Fair Market Value Rental Rate” means the
Base Rental rate equivalent charged for space of comparable size and condition
in comparable Class B

 

42



--------------------------------------------------------------------------------

office buildings in the immediate market area, taking into consideration the
location, quality and age of the Building, Building amenities, floor level,
extent of leasehold improvements (existing or to be provided), rental
abatements, lease takeovers/assumptions, moving expenses and other concessions,
term of lease, extent of services to be provided, distinction between “gross”
and “net” lease, base year or amount allowed by Lessor for payment of building
operating expenses (expense stop), and the tine the particular rental rate under
consideration became or is to become effective, or any other relevant term or
condition.

 

43